 

 

 

Exhibit 10.1

﻿

Execution  Version

﻿

﻿

MSC Industrial  Direct  Co., Inc.

﻿

﻿

$250,000,000 Private Shelf Facility

﻿

﻿

______________

﻿

Note  Purchase and  Private  Shelf  Agreement

﻿

______________

﻿

﻿

Dated January 12, 2018

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

 

 

Table of  Contents

﻿

﻿

 

 

Section

Heading

Page

Section 1.

Authorization of  Notes

1 

Section 1.1.

[Reserved]

1 

Section 1.2.

Shelf Notes

1 

Section 2.

Sale and  Purchase of  Notes

2 

Section 2.1.

[Reserved]

2 

Section 2.2.

Shelf Notes

2 

Section 2.3.

Subsidiary Guaranty

6 

Section 3.

Closing

7 

Section 3.1.

Execution and Delivery of the Agreement

7 

Section 3.2.

Facility Closings

7 

Section 3.3.

Rescheduled Facility Closings

7 

Section 4.

Conditions  to  Closing

8 

Section 4.1.

Representations and Warranties

8 

Section 4.2.

Performance; No Default

8 

Section 4.3.

Compliance Certificates

8 

Section 4.4.

Opinions of Counsel

8 

Section 4.5.

Purchase Permitted By Applicable Law, Etc

8 

Section 4.6.

Sale of Other Notes

9 

Section 4.7.

Payment of Special Counsel Fees

9 

Section 4.8.

Private Placement Number

9 

Section 4.9.

Changes in Corporate Structure

9 

Section 4.10.

Funding Instructions

9 

Section 4.11.

Material Adverse Effect

9 

Section 4.12.

Subsidiary Guaranty

9 

Section 4.13.

Other Fees

9 

Section 4.14.

Proceedings and Documents

9 

Section 5.

Representations and  Warranties of the  Company

10 

Section 5.1.

Organization; Power and Authority

10 

Section 5.2.

Authorization, Etc

10 

Section 5.3.

Disclosure

10 

Section 5.4.

Organization and Ownership of Shares of Subsidiaries; Affiliates

11 

Section 5.5.

Financial Statements; Material Liabilities

11 

Section 5.6.

Compliance with Laws, Other Instruments, Etc

11 

Section 5.7.

Governmental Authorizations, Etc

12 

-i-



 

--------------------------------------------------------------------------------

 

 

 

 



Section 5.8.

Litigation; Observance of Agreements, Statutes and Orders

12 

Section 5.9.

Taxes

12 

Section 5.10.

Title to Property; Leases

13 

Section 5.11.

Licenses, Permits, Etc

13 

Section 5.12.

Compliance with Employee Benefit Plans

13 

Section 5.13.

Private Offering by the Company

14 

Section 5.14.

Use of Proceeds; Margin Regulations

14 

Section 5.15.

Existing Indebtedness; Future Liens

15 

Section 5.16.

Foreign Assets Control Regulations, Etc

15 

Section 5.17.

Status under Certain Statutes

16 

Section 5.18.

Environmental Matters

16 

Section 6.

Representations of the  Purchasers

17 

Section 6.1.

Purchase for Investment

17 

Section 6.2.

Source of Funds

17 

Section 7.

Information as to  Company

18 

Section 7.1.

Financial and Business Information

18 

Section 7.2.

Officer’s Certificate

21 

Section 7.3.

Visitation

21 

Section 7.4.

Electronic Delivery

22 

Section 8.

Payment and  Prepayment of the  Notes

23 

Section 8.1.

Maturity

23 

Section 8.2.

Optional Prepayments

23 

Section 8.3.

Allocation of Partial Prepayments

24 

Section 8.4.

Maturity; Surrender, Etc.

24 

Section 8.5.

Purchase of Notes

24 

Section 8.6.

Make‑Whole Amount

25 

Section 8.7.

Change of Control

26 

Section 8.8.

Payments Due on Non‑Business Days

27 

Section 9.

Affirmative  Covenants.

27 

Section 9.1.

Compliance with Laws

27 

Section 9.2.

Maintenance of Properties; Insurance

28 

Section 9.3.

Payment of Taxes and Claims

28 

Section 9.4.

Corporate Existence, Etc

28 

Section 9.5.

Books and Records

28 

Section 9.6.

Subsidiary Guarantors

29 

Section 9.7.

Designation of Subsidiaries

30 

Section 10.

Negative  Covenants.

30 

Section 10.1.

Line of Business

30 

-ii-



 

--------------------------------------------------------------------------------

 

 

 

 



Section 10.2.

Economic Sanctions, Etc

31 

Section 10.3.

Financial Covenants

31 

Section 10.4.

Indebtedness

32 

Section 10.5.

Liens

33 

Section 10.6.

Fundamental Changes

35 

Section 10.7.

Disposition of Property

36 

Section 10.8.

Investments

37 

Section 10.9.

Transactions with Affiliates

38 

Section 10.10.

Changes in Fiscal Periods

38 

Section 10.11.

Clauses Restricting Subsidiary Distributions

39 

Section 11.

Events of  Default

39 

Section 12.

Remedies on  Default, Etc

42 

Section 12.1.

Acceleration

42 

Section 12.2.

Other Remedies

43 

Section 12.3.

Rescission

43 

Section 12.4.

No Waivers or Election of Remedies, Expenses, Etc

43 

Section 13.

Registration; Exchange; Substitution of  Notes

43 

Section 13.1.

Registration of Notes

43 

Section 13.2.

Transfer and Exchange of Notes

44 

Section 13.3.

Replacement of Notes

44 

Section 14.

Payments on Notes

45 

Section 14.1.

Place of Payment

45 

Section 14.2.

Payment by Wire Transfer

45 

Section 14.3.

Withholding Tax

45 

Section 15.

Expenses, Etc

46 

Section 15.1.

Transaction Expenses

46 

Section 15.2.

Certain Taxes

46 

Section 15.3.

Survival

47 

Section 16.

Survival of  Representations and  Warranties; Entire  Agreement

47 

Section 17.

Amendment and  Waiver

47 

Section 17.1.

Requirements

47 

Section 17.2.

Solicitation of Holders of Notes

48 

Section 17.3.

Binding Effect, Etc

48 

Section 17.4.

Notes Held by Company, Etc

48 

Section 18.

Notices

49 

-iii-



 

--------------------------------------------------------------------------------

 

 

 

 



Section 19.

Reproduction of  Documents

49 

Section 20.

Confidential  Information

50 

Section 21.

Substitution of  Purchaser

51 

Section 22.

Miscellaneous

51 

Section 22.1.

Successors and Assigns

52 

Section 22.2.

Accounting Terms

52 

Section 22.3.

Severability

52 

Section 22.4.

Construction, Etc

52 

Section 22.5.

Counterparts

53 

Section 22.6.

Governing Law

53 

Section 22.7.

Jurisdiction and Process; Waiver of Jury Trial

53 

Section 22.8.

Transaction References

54 

Signature

 

55 

﻿

﻿

﻿

-iv-



 

--------------------------------------------------------------------------------

 

 

 

 



﻿

 

 

Schedule A

—

Defined Terms

 

 

 

Schedule 5.3

—

Disclosure Materials

 

 

 

Schedule 5.4

—

Subsidiaries of the Company and Ownership of Subsidiary Stock

 

 

 

Schedule 5.5

—

Financial Statements

 

 

 

Schedule 5.15

—

Existing Indebtedness

 

 

 

Schedule 10.3

—

Original Entities

 

 

 

Schedule 10.5

—

Existing Liens

 

 

 

Schedule 10.8

—

Existing Investments

 

 

 

Schedule 10.9

—

Existing Transactions with Affiliates

 

 

 

Exhibit 1-A

—

Form of Fixed Rate Shelf Note

 

 

 

Exhibit 1-B

—

Form of Floating Rate Shelf Note

 

 

 

Exhibit 2.2(c)

—  

Form of Request for Purchase

 

 

 

Exhibit 2.2(e)

—  

Form of Confirmation of Acceptance

 

 

 

Exhibit 2.3

—

Form of Subsidiary Guaranty

 

 

 

Purchaser  Schedule

—

Information Relating to Purchasers

﻿

﻿

﻿

-v-

﻿

 

 

--------------------------------------------------------------------------------

 

 

 

 

MSC Industrial  Direct  Co., Inc.
75 Maxess  Road

Melville, New  York  11747

$250,000,000 Private Shelf Facility

﻿

﻿

﻿

January 12, 2018

﻿

To    MetLife Investment Advisors, LLC (“MetLife”), and each other MetLife Party
which becomes bound by this agreement as hereinafter provided (together with
MetLife each a “Purchaser” and collectively, the “Purchasers”):

﻿

Ladies and Gentlemen:

MSC Industrial Direct Co., Inc., a New York corporation (the “Company”), agrees
with each of the Purchasers as follows:

Section 1.    Authorization of  Notes.

Section 1.1.    [Reserved].    

Section 1.2.    Shelf Notes.    The Company may, from time to time, authorize
the issue of its senior notes (the “Shelf Notes”, such term to include any such
notes issued in substitution thereof pursuant to Section 13) in the aggregate
principal amount at any time outstanding of up to the Available Facility Amount
(as defined in Section 2.2 below), (a) to be dated the date of issue thereof,
(b) to mature, in the case of each Shelf Note so issued, no more than 15 years
after the date of original issuance thereof (provided that floating rate Notes
shall have a maturity no later than 10 years after the date of original issuance
thereof), (c) to have an average life, in the case of each Shelf Note so issued,
of no more than 15 years after the date of original issuance thereof (provided
that floating rate Notes shall have an average life of no more than 10 years
after the date of original issuance thereof), (d) to bear interest on the unpaid
balance thereof from the date thereof at the fixed or floating rate per annum,
and (e) to have such other particular terms, as shall be set forth, in the case
of each Shelf Note so issued, in the Confirmation of Acceptance with respect to
such Note delivered pursuant to Section 2.2(e), and in the case of fixed rate
Shelf Notes, to be substantially in the form of Exhibit 1‑A attached hereto, and
in the case of floating rate Shelf Notes, to be substantially in the form of
Exhibit 1‑B attached hereto.    The terms “Note” and “Notes” as used herein
shall include each Shelf Note delivered pursuant to any provision of this
Agreement and each Note delivered in substitution or exchange for any such Note
pursuant to any such provision.    Notes which have (i) the same final maturity,
(ii) the same principal prepayment dates,



 

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

(iii) the same principal prepayment amounts (as a percentage of the original
principal amount of each Note), (iv) the same interest rate, (v) the same
interest payment periods and (vi) the same date of issuance (which, in the case
of a Note issued in exchange for another Note, shall be deemed for these
purposes the date on which such Note’s ultimate predecessor Note was issued),
are herein called a “Series” of Notes.

Section 2.    Sale and  Purchase of  Notes.

Section 2.1.    [Reserved].

Section 2.2.    Shelf Notes.

(a)    Facility.    MetLife is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by MetLife and/or MetLife
Parties from time to time, the purchase of Shelf Notes pursuant and subject to
the terms of this Agreement.    The willingness of MetLife to consider such
purchase of Shelf Notes is herein called the “Facility”.    At any time,
$250,000,000 minus the aggregate principal amount of Shelf Notes purchased and
sold pursuant to this Agreement after the date hereof, minus the aggregate
principal amount of Accepted Notes (as hereinafter defined) which have not yet
been purchased and sold hereunder prior to such time, is herein called the
“Available Facility Amount” at such time. Shelf Notes issued and outstanding
under this Agreement shall not at any time exceed the Available Facility Amount.
   NOTWITHSTANDING THE WILLINGNESS OF METLIFE TO CONSIDER PURCHASES BY ITSELF OR
ANY OTHER METLIFE PARTY OF SHELF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE
EXPRESS UNDERSTANDING THAT NEITHER METLIFE NOR ANY METLIFE PARTY SHALL BE
OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES,
SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND
THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY METLIFE OR ANY
METLIFE PARTY.

(b)    Issuance Period.    Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary date is not a Business Day, the Business Day
next preceding such anniversary) and (ii) the thirtieth day after MetLife shall
have given to the Company, or the Company shall have given to MetLife a written
notice stating that it elects to terminate the issuance and sale of Shelf Notes
pursuant to this Agreement (or if such thirtieth day is not a Business Day, the
Business Day next preceding such thirtieth day).    The period during which
Shelf Notes may be issued and sold pursuant to this Agreement is herein called
the “Issuance Period”.

(c)    Request for Purchase.    The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”) up to, at any time outstanding,
the Available Facility Amount.    Each Request for Purchase shall be made to
MetLife in accordance with the notice provisions in Section 18, and shall
(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $10,000,000 (or, if less, the remaining Available
Facility Amount at the time such Request for Purchase is made) and not be
greater than the Available Facility Amount at the time such Request for Purchase
is made, (ii) specify whether the interest rate will be fixed



-2-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

or floating and, in the case of a floating interest rate, specify whether the
length of the Interest Period is one, three or six months, (iii) specify the
principal amounts, final maturities (which shall be no more than 15 years from
the date of issuance in the case of fixed rate Shelf Notes and 10 years from the
date of issuance in the case of floating rate Shelf Notes), principal prepayment
dates and amounts (which shall result in an average life of no more than 15
years in the case of the fixed rate Shelf Notes and 10 years in the case of
floating rate Shelf Notes, including any and all “delay” or “forward rate-lock
period” beyond 42 calendar days) and interest payment periods (monthly,
quarterly or semi‑annually in arrears) of the Shelf Notes covered thereby,
(iv) specify the use of proceeds of such Shelf Notes, (v) specify the proposed
day for the closing of the purchase and sale of such Shelf Notes, which shall be
a Business Day during the Issuance Period not less than 10 days and not more
than 25 days after the making of such Request for Purchase, (vi) specify the
number of the account and the name and address of the depository institution to
which the purchase prices of such Shelf Notes are to be transferred on the
Closing Day for such purchase and sale, (vii) certify that the representations
and warranties contained in Section 5, as supplemented by such Request for
Purchase, are true on and as of the date of such Request for Purchase and that
there exists on the date of such Request for Purchase no Default or Event of
Default, and (viii) be substantially in the form of Exhibit 2.2(c) attached
hereto.    Each Request for Purchase shall be in writing signed by the Company
and shall be deemed made when received by MetLife.    In connection with the
submission of any Request for Purchase hereunder, the Company shall also provide
a certificate from a Responsible Officer of the Company certifying as to the
aggregate principal amount of the Notes that will be outstanding after giving
effect to the issuance of the Shelf Notes requested thereby.

(d)    Rate Quotes.  Not later than five Business Days after the Company shall
have given MetLife a Request for Purchase pursuant to Section 2.2(c), MetLife
may, but shall be under no obligation to, provide to the Company in accordance
with the notice provisions in Section 18, in each case between 9:30 A.M. and
1:30 P.M. New York City local time (or such later time as MetLife may elect)
interest rate or margin quotes for the principal amounts, maturities, principal
prepayment schedules, if any, and interest payment periods of Shelf Notes
specified in such Request for Purchase (each such interest rate quote provided
in response to a Request for Purchase herein called a “Quotation”).    Each
Quotation (i) relating to a Shelf Note bearing a fixed interest rate shall
represent the interest rate per annum payable on the outstanding principal
balance of such Shelf Notes at which MetLife or a MetLife Party would be willing
to purchase such Shelf Notes at 100% of the principal amount thereof and
(ii) relating to a Shelf Note bearing a floating interest rate, shall include
the LIBOR Rate Note Margin at which MetLife or a MetLife Party would be willing
to purchase such Shelf Notes at 100% of the principal amount thereof and, in
each case, any Make-Whole Amount or any Applicable Premium in the case of any
early prepayment of such Shelf Note. 

(e)    Acceptance.  Within the Acceptance Window, a Responsible Officer of the
Company specified in such Request for Purchase may, subject to Section 2.2(f),
elect to accept on behalf of the Company a Quotation as to not less than
$10,000,000 of the aggregate principal amount of the Shelf Notes specified in
the related Request for Purchase (each such Shelf Note being herein called an
“Accepted Note” and such acceptance being herein called an “Acceptance”) in
accordance with the notice provisions in Section 18.    The day the Company
notifies MetLife of an Acceptance with respect to any Accepted Notes is herein
called the “Acceptance Day” for such Accepted Notes.    Any Quotation as to
which MetLife does not receive an Acceptance within the Acceptance



-3-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Window shall expire, and no purchase or sale of Shelf Notes hereunder shall be
made based on any such expired Quotation.    Subject to Section 2.2(f) and the
other terms and conditions hereof, the Company agrees to sell to MetLife and/or
a MetLife Party, and MetLife and/or such MetLife Party agrees to purchase and/or
cause the purchase by a MetLife Party of, the Accepted Notes at 100% of the
principal amount of such Notes.    As soon as practicable following the
Acceptance Day, the Company, MetLife and each MetLife Party which is to purchase
any such Accepted Notes will execute a confirmation of such Acceptance
substantially in the form of Exhibit 2.2(e) attached hereto (herein called a
“Confirmation of Acceptance”). If the Accepted Note bears a floating interest
rate, then the LIBOR Rate Note Margin specified in the Confirmation of
Acceptance shall remain constant for the life of such Note.    If the Company
should fail to execute and return to MetLife within three Business Days
following the Company’s receipt thereof a Confirmation of Acceptance with
respect to any Accepted Notes, MetLife may at its election at any time prior to
MetLife’s receipt thereof cancel the closing with respect to such Accepted Notes
by so notifying the Company in writing.

(f)    Market Disruption.    Notwithstanding the provisions of Section 2.2(e),
any Quotation provided pursuant to Section 2.2(d) shall expire if prior to the
time an Acceptance with respect to such Quotation shall have been notified to
MetLife in accordance with Section 2.2(e): (i) in the case of any fixed rate
Shelf Notes, the domestic market for U.S. Treasury securities or derivatives
shall have closed or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally on the
New York Stock Exchange or in the domestic market for U.S. Treasury securities
or derivatives, or (ii) in the case of floating rate Shelf Notes, reasonable and
adequate means do not exist for ascertaining LIBOR for the relevant Interest
Period, or MetLife reasonably determines (which determination shall be
conclusive and binding absent demonstrable error) that LIBOR does not adequately
and fairly reflect the cost to MetLife for funding the floating rate Shelf
Notes.    No purchase or sale of Shelf Notes hereunder shall be made based on
such expired Quotation.    If the Company thereafter notifies MetLife of the
Acceptance of any such Quotation with respect to such Shelf Notes, such
Acceptance shall be ineffective for all purposes of this Agreement, and MetLife
shall promptly notify the Company that the provisions of this Section 2.2(f) are
applicable with respect to such Acceptance.

(g)    Fees.

(i)    Delayed Delivery Fee.  If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note on the Cancellation Date or actual closing date of
such purchase and sale, an amount (herein called the “Delayed Delivery Fee”)
equal to:

(A)    in the case of an Accepted Note bearing a fixed interest rate, the
product of (1) the amount determined by MetLife to be the amount by which the
bond equivalent yield per annum of such Accepted Note exceeds the investment
rate per annum on an alternative investment of the highest quality selected by
MetLife and having a maturity date or dates the same as, or closest to, the
Rescheduled Closing Day from time to time fixed for the delayed delivery of such
Accepted Note, (2) the principal amount of such Accepted Note, and (3) a
fraction the numerator of which is equal to the number of actual days elapsed
from and



-4-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

including the original Closing Day for such Accepted Note to but excluding the
date of such payment, and the denominator of which is 360; and 

(B)    in the case of an Accepted Note bearing a floating interest rate, the sum
of (x) the amount equal to the product of (1) the difference between the
Adjusted LIBOR Rate for the relevant Interest Period and the Overnight Interest
Rate on funds deposited on each day from and including the original Closing Day
for such Accepted Note, (2) the principal amount of such Accepted Note and (3) a
fraction the numerator of which is equal to the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment hereunder, and the denominator of which is
360 and (y) the costs and expenses (if any) incurred by such Purchaser or its
affiliates with respect to any interest rate agreement or transaction entered
into by such Purchaser or any such affiliates in connection with the delayed
closing of such Accepted Notes.

In no case shall the Delayed Delivery Fee be less than zero.    Nothing
contained herein shall obligate any Purchaser to purchase any Accepted Note on
any day other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 3.2.

(ii)    Cancellation Fee.    If the Company at any time notifies MetLife in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note to be sold by the Company, or if MetLife notifies the Company
in writing under the circumstances set forth in the last sentence of
Section 2.2(e) or the penultimate sentence of Section 3.2 that the closing of
the purchase and sale of such Accepted Note is to be canceled, or if the closing
of the purchase and sale of such Accepted Note is not consummated on or prior to
the last day of the Issuance Period (the date of any such notification, or the
last day of the Issuance Period, as the case may be, being herein called the
“Cancellation Date”), the Company will pay to each Purchaser which shall have
agreed to purchase such Accepted Note no later than one day after the
Cancellation Date in immediately available funds an amount (the “Cancellation
Fee”) equal to:

(A)    in the case of an Accepted Note bearing a fixed interest rate, the
product of (1) the principal amount of such Accepted Note and (2) the quotient
(expressed in decimals) obtained by dividing (y) the excess of the ask price (as
determined by MetLife) of the Hedge Treasury Note(s) on the Cancellation Date
over the bid price (as determined by MetLife) of the Hedge Treasury Note(s) on
the Acceptance Day for such Accepted Note by (z) such bid price, with the
foregoing bid and ask prices as reported on the Bridge\Telerate Service, or if
such information ceases to be available on the Bridge\Telerate Service, any
publicly available source of such market data selected by MetLife, and rounded
to the second decimal place; and

(B)    in the case of an Accepted Note bearing a floating interest rate, the
aggregate of all unwinding costs incurred by such Purchaser or its affiliates on
positions executed by or on behalf of such Purchaser or such affiliates in
connection



-5-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

with the proposed lending and setting the LIBOR Rate Note Margin, provided,
however, that any gain realized upon the unwinding of any such positions shall
be offset against any such unwinding costs.    Such positions include (without
limitation) interest rate swaps, futures and forwards, all of which may be
subject to substantial price volatility.    All unwinding costs incurred by such
Purchaser shall be determined by MetLife or its affiliate in accordance with
generally accepted financial practice.

In no case shall the Cancellation Fee be less than zero.

(h)    Determination and Notification of Floating Interest Rates.    Two (2)
Business Days prior to the commencement of any Interest Period with respect to a
Shelf Note that bears a floating interest rate, the Company shall determine the
Adjusted LIBOR Rate (based on the LIBOR Rate Note Margin determined by MetLife
pursuant to any Confirmation of Acceptance with respect to such Shelf Note), and
will give notice to MetLife and the holders of such Shelf Note, together with a
copy of the appropriate Bloomberg Financial Markets Newscreen or other display
as specified in the definition of “LIBOR”, specifying the LIBOR rate as so
determined.    In the event that MetLife does not concur with such determination
by the Company, as evidenced by notice to the Company by MetLife within ten (10)
Business Days after receipt by MetLife of the notice delivered by the Company
pursuant to the previous sentence, the determination of Adjusted LIBOR Rate
shall be made by MetLife and shall be conclusive and binding absent demonstrable
error.    The Interest Period specified in the relevant Confirmation of
Acceptance for a Note bearing a floating interest rate shall remain constant
during the life of such Note.

(i)    Periodic Spread Information. Provided no Default or Event of Default
exists, not later than 9:30 A.M. (New York City local time) on a Business Day
during the Issuance Period if there is an Available Facility Amount on such
Business Day, the Company may request by e-mail, telecopier or telephone, and
MetLife will, to the extent reasonably practicable, provide to the Company on
such Business Day (or, if such request is received after 9:30 A.M. (New York
City local time) on such Business Day, on the following Business Day),
information (by e mail, telecopier or telephone) with respect to various spreads
at which MetLife Parties might be interested in purchasing Notes of different
average lives; provided, however, that the Company may not make such requests
more frequently than once in every five Business Days or such other period as
shall be mutually agreed to by the Company and MetLife. The amount and content
of information so provided shall be in the sole discretion of MetLife but it is
the intent of MetLife to provide information which will be of use to the Company
in determining whether to initiate procedures for use of the Facility.
Information so provided shall not constitute an offer to purchase Notes, and
neither MetLife nor any MetLife Party shall be obligated to purchase Notes at
the spreads specified. Information so provided shall be representative of
potential interest only for the period commencing on the day such information is
provided and ending on the earlier of the fifth Business Day  after such day and
the first day after such day on which further spread information is provided.
MetLife may suspend or terminate providing information pursuant to this Section
2(i) for any reason or for no reason at all.

Section 2.3.    Subsidiary Guaranty.  From and after the first Closing, the
payment by the Company of all amounts due with respect to the Notes and the
performance by the Company of its obligations under this Agreement will be
absolutely and unconditionally guaranteed by the



-6-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Subsidiary Guarantors pursuant to the Subsidiary Guaranty substantially in the
form of Exhibit 2.3 attached hereto and made a part hereof.

Section 3.    Closing.

Section 3.1.    Execution and Delivery of the Agreement.  The execution and
delivery of this agreement shall occur at the offices of Chapman and Cutler LLP,
111 West Monroe Street, Chicago, IL  60603 prior to 10:00 a.m. Chicago time, at
a closing on January 12, 2018 or on such other Business Day thereafter on or
prior to January 16, 2018 and/or such other place as may be agreed upon by the
Company and MetLife. 

Section 3.2.    Facility Closings.  Not later than 10:00 A.M. Chicago time on
the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603 or
at such other place pursuant to the directions of MetLife, the Accepted Notes to
be purchased by such Purchaser in the form of one or more Notes in authorized
denominations as such Purchaser may request for each Series of Accepted Notes to
be purchased on the Closing Day, dated the Closing Day and registered in such
Purchaser’s name (or in the name of its nominee), against payment of the
purchase price thereof by transfer of immediately available funds for credit to
the Company’s account specified in the Request for Purchase of such Notes.  Each
Shelf Closing is hereafter sometimes referred to as a “Closing”.

Section 3.3.    Rescheduled Facility Closings.  If the Company fails to tender
to any Purchaser the Accepted Notes to be purchased by such Purchaser on the
scheduled Closing Day for such Accepted Notes as provided above in Section 3.2,
or any of the conditions specified in Section 4 shall not have been fulfilled by
the time required on such scheduled Closing Day, the Company shall, prior to
10:00 A.M. Chicago time, on such scheduled Closing Day notify MetLife (which
notification shall be deemed received by each Purchaser) in writing whether
(i) such closing is to be rescheduled (such rescheduled date to be a Business
Day during the Issuance Period not less than one Business Day and not more than
10 Business Days after such scheduled Closing Day (the “Rescheduled Closing
Day”)) and certify to MetLife (which certification shall be for the benefit of
each Purchaser) that the Company reasonably believes that it will be able to
comply with the conditions set forth in Section 4 on such Rescheduled Closing
Day and that the Company will pay the Delayed Delivery Fee in accordance with
Section 2.2(g)(i) or Section 2.2(g)(ii) if such closing is to be canceled.  In
the event that the Company shall fail to give such notice referred to in the
second preceding sentence, MetLife (on behalf of each Purchaser) may at its
election, at any time after 11:00 A.M., New York City local time, on such
scheduled Closing Day, notify the Company in writing that such closing is to be
canceled.  Notwithstanding anything to the contrary appearing in this Agreement,
the Company may not elect to reschedule a closing with respect to any given
Accepted Notes on more than one occasion, unless MetLife shall have otherwise
consented in writing.





-7-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 



Section 4.    Conditions to  Closing.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, the following conditions:

Section 4.1.    Representations and Warranties.  (a)    The representations and
warranties of the Company in this Agreement shall be correct when made and at
such Closing:

(b)    The representations and warranties of the Subsidiary Guarantors in this
Agreement and the Subsidiary Guaranty, as applicable, shall be correct when made
and at such Closing.

Section 4.2.    Performance; No Default.    The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement, and the Subsidiary Guaranty, as appropriate,
required to be performed or complied with by it prior to or at such
Closing.  Before and after giving effect to the issue and sale of the Notes to
be sold at such Closing (and the application of the proceeds thereof as
contemplated in the Request for Purchase, no Default or Event of Default shall
have occurred and be continuing. 

Section 4.3.    Compliance Certificates.

(a)    Officer’s Certificate.  The Company and each Subsidiary Guarantor shall
have delivered to such Purchaser Officer’s Certificate, dated the date of such
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.

(b)    Secretary’s Certificate.  The Company and each Subsidiary Guarantor shall
have delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of such Closing, certifying as to (i) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement and (ii) the Company’s
and each Subsidiary Guarantor’s organizational documents as then in effect.

Section 4.4.    Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
such Closing (a) from Curtis, Mallet-Prevost, Colt & Mosle LLP, counsel for the
Company and the Subsidiary Guarantors, and from special local counsel for one or
more Subsidiary Guarantors, and in each case, in a form that is reasonably
satisfactory to such Purchaser and covering such matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, in a form that is reasonably
satisfactory to such Purchaser and covering such other matters incident to such
transactions as such Purchaser may reasonably request; or, in each case, similar
opinions from such replacement counsel chosen by the Company and reasonably
acceptable to the Purchasers.

Section 4.5.    Purchase Permitted By Applicable Law, Etc.  On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any



-8-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6.    Sale of Other Notes.  Contemporaneously with such Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in the
Purchaser Schedule.

Section 4.7.    Payment of Special Counsel Fees.  Without limiting Section 15.1,
the Company shall have paid on or before each Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the date of such Closing.

Section 4.8.    Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Series of the Notes.

Section 4.9.    Changes in Corporate Structure.  Neither Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5. 

Section 4.10.    Funding Instructions.  At least three Business Days prior to
the date of such Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited.

Section 4.11.    Material Adverse Effect. Since the date of the most recent
audited financials delivered pursuant to Section 7.1, there has been no Material
Adverse Effect.

Section 4.12.    Subsidiary Guaranty.  Each Subsidiary Guarantor shall have duly
authorized, executed and delivered the Subsidiary Guaranty attached hereto as
Exhibit 2.3 and such Purchaser shall have received a copy thereof.

Section 4.13.    Other Fees .  The Company shall have paid directly to MetLife
or the Purchasers, as requested, any fees due to MetLife or the Purchasers in
connection with any Delayed Delivery Fee due pursuant to Section 2.1(g)(i).

Section 4.14.    Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart



-9-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.

Section 5.    Representations and Warranties of the Company.

The Purchasers and the holders of the Notes recognize and acknowledge that the
Company may supplement the following representations and warranties in this
Section 5, including the Schedules related thereto, pursuant to a Request for
Purchase for Shelf Notes and the related Officer’s Certificate for such Shelf
Closing; provided that no such supplement to any representation or warranty
shall change or otherwise modify any representation or warranty given on any
other Closing Day or any determination of the falseness or inaccuracy thereof
pursuant to Section 11(e).  The Company represents and warrants to MetLife and
to each Purchaser of the Notes to be issued at the applicable Closing that:

Section 5.1.    Organization; Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes to be
issued at the applicable Closing and to perform the provisions hereof and
thereof.

Section 5.2.    Authorization, Etc.  This Agreement, the Subsidiary Guaranty and
the Notes to be issued at the applicable Closing have been duly authorized by
all necessary company action on the part of the Company and the Subsidiary
Guarantors, as applicable, and this Agreement constitutes, and upon execution
and delivery thereof the Subsidiary Guaranty and each Note to be issued at the
applicable Closing will constitute, a legal, valid and binding obligation of the
Company or Subsidiary Guarantor, as applicable, enforceable against the Company
or such Subsidiary Guarantor, as applicable, in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 5.3.    Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company prior to such Closing in connection
with the transactions contemplated hereby and identified in Schedule 5.3 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as
the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.  Except as disclosed in the Disclosure Documents, since
the date of the most recent audited financials delivered pursuant to Section
7.1, there has been no change in the financial condition, operations, business,
properties or prospects of the Company or any Subsidiary except changes that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  There is no fact known to the Company



-10-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

that could reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the Disclosure Documents. 

Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a)    Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, whether such Subsidiary is a
Subsidiary Guarantor and whether such Subsidiary is a Restricted or Unrestricted
Subsidiary hereunder, (ii) the Company’s Affiliates, other than Subsidiaries,
and (iii) the Company’s directors and senior officers.

(b)    All of the outstanding shares of capital stock or similar equity
interests of each Restricted Subsidiary shown in Schedule 5.4 as being owned by
the Company and its Restricted Subsidiaries have been validly issued, are fully
paid and non‑assessable and are owned by the Company or another Subsidiary free
and clear of any Lien that is prohibited by this Agreement.

(c)    Each Restricted Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each such Restricted Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.

(d)    No Restricted Subsidiary is a party to, or otherwise subject to any
legal, regulatory, contractual or other restriction (other than the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Restricted Subsidiary.

Section 5.5.    Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5.  All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year‑end
adjustments).  The Company and its Restricted Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.

Section 5.6.    Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company and each Subsidiary Guarantor of this
Agreement, the



-11-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Subsidiary Guaranty and the Notes to be issued at the applicable Closing and to
which it is a party will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Restricted Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter, regulations or by‑laws, shareholders agreement or any other agreement
or instrument to which the Company or any Restricted Subsidiary is bound or by
which the Company or any Restricted Subsidiary or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Restricted Subsidiary or (iii) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Restricted Subsidiary.

Section 5.7.    Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company and each Subsidiary Guarantor of this Agreement, the Notes or the
Subsidiary Guaranty to which it is a party.

Section 5.8.    Litigation; Observance of Agreements, Statutes and
Orders.  (a)    There are no actions, suits, investigations or proceedings
pending or, to the best knowledge of the Company, threatened against or
affecting the Company or any Restricted Subsidiary or any property of the
Company or any Restricted Subsidiary in any court or before any arbitrator of
any kind or before or by any Governmental Authority that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)    Neither the Company nor any Restricted Subsidiary is (i) in default under
any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court, any
arbitrator of any kind or any Governmental Authority or (iii) in violation of
any applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.9.    Taxes.  The Company and its Restricted Subsidiaries have filed
all tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which, individually or in the aggregate, is not Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Restricted Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP.  The Company knows of no basis for any other
tax or assessment that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of U.S. federal,
state or other taxes for all fiscal periods are adequate.  The U.S. federal
income tax liabilities of the Company and its Restricted Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended September 1, 2012.





-12-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Section 5.10.    Title to Property; Leases.  The Company and its Restricted
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Restricted Subsidiary
after such date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this
Agreement.  All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.

Section 5.11.    Licenses, Permits, Etc.  (a)    The Company and its Restricted
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others.

(b)    To the best knowledge of the Company, no product or service of the
Company or any of its Restricted Subsidiaries infringes in any material respect
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.

(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Restricted Subsidiaries
with respect to any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Company or any of its Restricted Subsidiaries.

Section 5.12.    Compliance with Employee Benefit Plans.  (a)    The Company and
each ERISA Affiliate have operated and administered each Plan in compliance with
all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could, individually or in the aggregate, reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens referred to,
in each case, in this second sentence as would not be individually or in the
aggregate Material.

(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by an amount that is Material in the case
of any single Plan or in the aggregate for all Plans.  The present value of the
accrued benefit liabilities (whether or not vested) under each Non‑U.S. Plan
that is funded, determined as of the end of the Company’s most recently ended
fiscal year on the basis of reasonable actuarial assumptions, did not exceed the



-13-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

current value of the assets of such Non‑U.S. Plan allocable to such benefit
liabilities by an amount that is Material.  The term “benefit liabilities” has
the meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c)    The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non‑U.S. Plan that
individually or in the aggregate are Material.

(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715‑60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

(f)    All Non‑U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect.  All premiums, contributions and any other
amounts required by applicable Non‑U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.

Section 5.13.    Private Offering by the Company.  Neither the Company nor
anyone acting on its behalf has offered the Notes to be issued at the applicable
Closing or any similar Securities for sale to, or solicited any offer to buy
such Notes or any similar Securities from, or otherwise approached or negotiated
in respect thereof with, any Person other than the Purchasers and no more than
one (1) other Institutional Investor, each of which has been offered the Notes
at a private sale for investment.  Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to be issued at the applicable Closing to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.

Section 5.14.    Use of Proceeds; Margin Regulations.  The Company will apply
the proceeds of the sale of the Shelf Notes hereunder as set forth in the
applicable Request for Purchase.  No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of



-14-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220).  Margin stock does not constitute
more than 15% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 15% of the value of such assets.  As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.

Section 5.15.    Existing Indebtedness; Future Liens.  (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Restricted Subsidiaries as of September 2,
2017 (including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranty thereof), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries.  Neither the Company nor any Restricted Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Indebtedness of the Company or such Restricted Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Restricted Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Restricted Subsidiary has agreed or consented to cause or permit any of its
property, whether now owned or hereafter acquired, to be subject to a Lien that
secures Indebtedness or to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

(c)    Neither the Company nor any Restricted Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company or such Restricted Subsidiary, any agreement
relating thereto or any other agreement (including its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.

Section 5.16.    Foreign Assets Control Regulations, Etc.  (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.

(b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti‑Money
Laundering Laws or Anti‑Corruption Laws.

(c)    No part of the proceeds from the sale of the Notes hereunder:





-15-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

(i)     constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or

(iii)   will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Corruption Laws.

(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws and
Anti‑Corruption Laws.

Section 5.17.    Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act.

Section 5.18.    Environmental Matters.  (a)    Neither the Company nor any
Restricted Subsidiary has knowledge of any claim or has received any notice of
any claim and no proceeding has been instituted asserting any claim against the
Company or any of its Restricted Subsidiaries or any of their respective real
properties or other assets now or formerly owned, leased or operated by any of
them, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.

(b)    Neither the Company nor any Restricted Subsidiary has knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

(c)    Neither the Company nor any Restricted Subsidiary has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(d)    Neither the Company nor any Restricted Subsidiary has disposed of any
Hazardous Materials in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.





-16-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

(e)    All buildings on all real properties now owned, leased or operated by the
Company or any Restricted Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 6.    Representations of the  Purchasers. 

Section 6.1.    Purchase for Investment.  Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2.    Source of Funds.  Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95‑60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or





-17-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)    the Source is a governmental plan; or

(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

Section 7.    Information as to  Company

Section 7.1.    Financial and Business Information.  The Company shall deliver
to MetLife (only during the Issuance Period) and each holder of a Note that is
an Institutional Investor:

(a)    Quarterly Statements — within 45 days (or such shorter period as is the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit



-18-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

(i)     an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and

(ii)    unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

setting forth in each case in comparative form (excluding changes in
shareholders’ equity) the figures for the corresponding periods in the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the companies being reported on and their results of
operations and cash flows, subject to changes resulting from year‑end
adjustments;

(b)    Annual Statements — within 90 days (or such shorter period as is the date
by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of

(i)     a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and

(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of Ernst & Young LLP or other
independent public accountants of recognized national standing;

(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary (x) to its creditors under any
Material Credit Facility (excluding information sent to such creditors in the
ordinary course of administration of a credit facility, such as information
relating to pricing and borrowing availability) or (y) to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or
any Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material;





-19-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

(d)    Notice of Default or Event of Default — promptly, and in any event within
ten (10) Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

(e)    Employee Benefits Matters — promptly, and in any event within 10 days (or
within 5 Business Days in the case of clause (ii) or clause (iv) below) after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)     with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof and which could be reasonably expected to result in the incurrence
of any Material liability by the Company or any ERISA Affiliate;

(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

(iii)   any event, transaction or condition that could reasonably be expected to
result in the incurrence of any liability by the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;
or

(iv)    receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non‑U.S. Plans;

(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or
any Restricted Subsidiary from any Governmental Authority relating to any order,
ruling, statute or other law or regulation that could reasonably be expected to
have a Material Adverse Effect; and

(g)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including actual
copies of the Company’s Form 10‑Q and Form 10‑K) or relating to the ability of
the Company to perform its obligations hereunder and



-20-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

under the Notes as from time to time may be reasonably requested by MetLife
(only during the Issuance Period) or any such holder of a Note.

Section 7.2.    Officer’s Certificate.  Each set of financial statements
delivered to MetLife or to a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:

(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence.  In
the event that the Company or any Restricted Subsidiary has made an election to
measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election;

(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Restricted Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and such Senior Financial Officer has obtained no knowledge of the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including any such event or condition resulting from the failure of the
Company or any Restricted Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto;

(c)    Subsidiary Guarantors – setting forth a list of all Restricted
Subsidiaries that are Subsidiary Guarantors and certifying that each Restricted
Subsidiary that is required to be a Subsidiary Guarantor pursuant to Section 9.6
is a Subsidiary Guarantor, in each case, as of the date of such certificate of
Senior Financial Officer; and

(d)    Unrestricted Subsidiaries -  the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

Section 7.3.    Visitation.  The Company shall permit the representatives of
MetLife (only during the Issuance Period) and each holder of a Note that is an
Institutional Investor or their representatives, including, without limitation,
their investment advisors:

(a)    No Default — if no Default or Event of Default then exists, at the
expense of MetLife or such holder, as the case may be, and upon reasonable prior
notice to the Company, to visit the principal executive office of the Company,
to discuss the affairs, finances and accounts of the



-21-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Company and its Restricted Subsidiaries with the Company’s officers, and (with
the consent of the Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Restricted Subsidiary, all at such reasonable
times and as often as may be reasonably requested in writing; and

(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Restricted Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

Section 7.4.    Electronic Delivery.  Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:

(a)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 and any other information required under Section 7.1(c) are
delivered to MetLife (during the Issuance Period) and each holder of a Note by
e‑mail at the e‑mail address set forth in Section 18 or as communicated from
time to time in a separate writing delivered to the Company;

(b)    the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and (unless the
Officer’s Certificate referred to in Section 7.4(a) shall have otherwise been
delivered pursuant to and in accordance with this Section 7), the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://www.mscdirect.com as
of the date of this Agreement;

(c)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which MetLife and each holder of Notes has free
access; or

(d)    the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which MetLife and each holder of Notes has free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided, that upon



-22-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

request of MetLife or any holder to receive paper copies of such forms,
financial statements, other information and Officer’s Certificates or to receive
them by e‑mail, the Company will promptly e‑mail them or deliver such paper
copies, as the case may be, to MetLife and such holder.

Section 8.    Payment and  Prepayment of the  Notes.

Section 8.1.    Maturity.  Each Series of Shelf Notes shall be subject to
required prepayments, if any, as set forth in the Notes of such Series, provided
that upon any partial prepayment of the Shelf Notes of any Series pursuant to
Sections 8.2 or 8.4, the principal amount of each required prepayment of the
Shelf Notes of such Series becoming due under this Section 8.1(b) on and after
the date of such prepayment shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Shelf Notes of such Series is reduced
as a result of such prepayment.

Section 8.2.    Optional Prepayments. 

(a)    Floating Rate Notes.  The Company may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, any
Notes bearing a floating interest rate, in an amount not less than 10% of the
aggregate principal amount of such Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid provided that the
Company concurrently pays the Applicable Premium, if any, and any LIBOR Breakage
Amount determined for the prepayment date with respect to such principal
amount.  The Company will give each holder of such Notes written notice of each
optional prepayment under this Section 8.2(a) not less than 10 Business Days and
not more than 60 days prior to the date fixed for such prepayment unless the
Company and the Required Holders agree to another time period pursuant to
Section 17.  Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.3), and the interest, Applicable Premium, if any,
and any LIBOR Breakage Amount to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Applicable Premium or LIBOR
Breakage Amount, if any, due in connection with such prepayment (calculated as
if the date of such notice were the date of the prepayment), setting forth the
details of such computation.  Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Applicable Premium or LIBOR
Breakage Amount, as of the specified prepayment date.

(b)    Fixed Rate Notes.  The Company may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, the
Notes bearing a fixed interest rate, in an amount not less than 10% of the
aggregate principal amount of such Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make‑Whole Amount determined for the prepayment date with respect to such
principal amount.  The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2(b) not less than 10 Business
Days and not more than 60 days prior to the date fixed for such prepayment
unless the Company and the Required Holders agree to another time period
pursuant to Section 17.  Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each



-23-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make‑Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation.  Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make‑Whole Amount as of the specified prepayment date.

Section 8.3.    Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes to be prepaid at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.

Section 8.4.    Maturity; Surrender, Etc.   In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the any applicable Make‑Whole Amount, Applicable Premium or LIBOR Breakage
Amount.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and any
applicable Make‑Whole Amount, Applicable Premium or LIBOR Breakage Amount, as
aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.5.    Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 Business Days.  If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 10 Business Days from its receipt of such notice to accept such
offer.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.





-24-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 



Section 8.6.    Make‑Whole Amount.

The term “Make‑Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make‑Whole Amount may in no event be less than
zero.  For the purposes of determining the Make‑Whole Amount, the following
terms have the following meanings: “Called Principal” means, with respect to any
Note, the principal of such Note that is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) .50% plus (b) the yield to maturity implied by the “Ask Yield(s)”
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on‑the‑run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on‑the‑run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note. 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) .50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. 



-25-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360‑day year comprised of twelve 30‑day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7.    Change of Control.  (a)    Notice of Change in Control. The
Company will, within ten (10) Business Days after any Responsible Officer has
knowledge of the occurrence of any Change in Control, give written notice of
such Change in Control to each holder of Notes unless notice in respect of such
Change in Control shall have been given pursuant to subparagraph (b) of this
Section 8.7.  If a Change in Control has occurred, such notice shall contain and
constitute an offer to prepay Notes of each Series as described in subparagraph
(b) of this Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.

(b)    Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”).  If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 20 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 45th day after the date of such offer).

(c)    Acceptance; Rejection.  A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date.  A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.7, or to accept an
offer as to all of the Notes held by such holder, in each case on or before the
5th



-26-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Business Day preceding the Proposed Prepayment Date, shall be deemed to
constitute a rejection of such offer by such holder.

(d)    Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and with LIBOR
Breakage Amount, if any, but without any Make-Whole Amount or any Applicable
Premium.  The prepayment shall be made on the Proposed Prepayment Date.

(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; and (v) in reasonable detail, the nature and
date or proposed date of the Change in Control.

(f)    “Change in Control” Defined.    “Change in Control” means (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the
Permitted Investors, shall become, or obtain rights to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of voting stock of the Company representing more than
35% of the combined voting power of the Company’s outstanding voting stock
ordinarily having the power to vote for the election of directors of the Company
or (ii) the board of directors of the Company shall cease to consist of a
majority of Continuing Directors.

Section 8.8    Payments Due on Non‑Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in
clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make‑Whole Amount on any Note or any Applicable Premium or LIBOR Breakage Amount
(including principal due on the Maturity Date of such Note) that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.

Section 9.    Affirmative  Covenants.

The Company covenants that during the Issuance Period and so long as any of the
Notes are outstanding:

Section 9.1.    Compliance with Laws.  Without limiting Section 10.2, the
Company will, and will cause each of its Restricted Subsidiaries to, comply with
all laws, ordinances or governmental rules or regulations to which each of them
is subject (including ERISA, Environmental Laws, the USA PATRIOT Act and the
other laws and regulations that are referred to in Section 5.16) and will obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to



-27-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

ensure that non‑compliance with such laws, ordinances or governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2.    Maintenance of Properties; Insurance.  The Company will, and
will cause each of its Restricted Subsidiaries to, keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent that failure to comply therewith could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
(b) maintain with financially sound and reputable insurance companies insurance
on all of its property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or similar business.

Section 9.3.    Payment of Taxes and Claims.  The Company will, and will cause
each of its Restricted Subsidiaries to, file all Material tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Restricted Subsidiary, provided that neither the Company nor any Restricted
Subsidiary need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by the Company or such
Restricted Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Restricted Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of the Company or such
Restricted Subsidiary or (ii) the nonpayment of all such taxes, assessments,
charges, levies and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.4.    Corporate Existence, Etc.  Subject to Section 10.6, the Company
will at all times preserve and keep its corporate existence in full force and
effect.  Subject to Section 10.6, the Company will at all times preserve and
keep in full force and effect the corporate existence of each of its Restricted
Subsidiaries (unless merged into the Company or a wholly‑owned Restricted
Subsidiary) and all rights and franchises of the Company and its Restricted
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.

Section 9.5.    Books and Records.  The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be, in each case in all material
respects.  The Company will, and will cause each of its Restricted Subsidiaries
to, keep books, records and accounts which, in reasonable detail, accurately
reflect all transactions and dispositions of assets, in each case in all
material respects. 





-28-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Section 9.6.    Subsidiary Guarantors.  (a) From and after the first Closing,
the Company will cause each of its Subsidiaries that guarantees or otherwise
becomes liable at any time, whether as a borrower or an additional or
co‑borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith:

(i)     execute a Subsidiary Guaranty Supplement attached as Annex A to the
Subsidiary Guaranty in form and substance satisfactory to the Required Holders
providing for the guaranty by such Subsidiary, on a joint and several basis with
all other such Subsidiaries, of (x) the prompt payment in full when due of all
amounts payable by the Company pursuant to the Notes (whether for principal,
interest, Make‑Whole Amount or otherwise) and this Agreement, including all
indemnities, fees and expenses payable by the Company thereunder and (y) the
prompt, full and faithful performance, observance and discharge by the Company
of each and every covenant, agreement, undertaking and provision required
pursuant to the Notes or this Agreement to be performed, observed or discharged
by it (a “Subsidiary Guaranty Supplement”); and

(ii)    deliver the following to each holder of a Note:

(A)    an executed counterpart of such Subsidiary Guaranty;

(B)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7 and 5.16 of this Agreement (but with respect to such
Subsidiary and such Subsidiary Guaranty rather than the Company);

(C)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of such Subsidiary
Guaranty and the performance by such Subsidiary of its obligations thereunder;
and

(D)    if requested, an opinion of counsel reasonably satisfactory to the
Required Holders covering such matters relating to such Subsidiary and such
Subsidiary Guaranty as the Required Holders may reasonably request.

(b)    At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor that has provided a Subsidiary Guaranty under
subparagraph (a) of this Section 9.6 may be discharged from all of its
obligations and liabilities under its Subsidiary Guaranty and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (i) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of the Subsidiary Guarantor under its Subsidiary Guaranty) under
such Material Credit Facility, (ii) at the time of, and after giving effect to,
such release and discharge, no Default or Event of Default shall be existing,
(iii) no amount is then due and payable



-29-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

under such Subsidiary Guaranty, (iv) if in connection with such Subsidiary
Guarantor being released and discharged under a Material Credit Facility, any
fee or other form of consideration is given to any holder of Indebtedness under
such Material Credit Facility for such release, the holders of the Notes shall
receive equivalent consideration substantially concurrently therewith and
(v) each holder shall have received a certificate of a Responsible Officer
certifying as to the matters set forth in clauses (i) through (iv).  In the
event of any such release, for purposes of Section 10.6 and the definition of
“Priority Debt”, all Indebtedness of such Subsidiary shall be deemed to have
been incurred concurrently with such release.

Section 9.7.    Designation of Subsidiaries.  Subject at all times to the
provisions of Section 10.3(c), by action of its board of directors, the Company
may at any time designate any Restricted Subsidiary or any newly created or
acquired Subsidiary of the Company as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary (each a “Designated
Subsidiary”);  provided that (i) immediately before and after such designation
on a pro forma basis, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Company shall be in compliance, on a pro forma basis, with the financial
covenants set forth in Section 10.3,  (iii) in the case of any Unrestricted
Designation, immediately after giving effect to such designation, (x) the
remainder of (A) Consolidated EBITDA as of the last day of the most recently
completed fiscal quarter for the Reference Period ending on such day after
subtracting (B) the portion, if any, of such Consolidated EBITDA attributable to
such Designated Subsidiary, is not less than (y) 85% of Consolidated EBITDA,
determined as of the last day of the most recently completed fiscal quarter for
the Reference Period ending on such day (and in the case of a newly created
or  acquired Subsidiary designated as an Unrestricted Subsidiary, such
calculation of Consolidated EBITDA shall include such new Subsidiary on a pro
forma basis as if such new Subsidiary were a Restricted Subsidiary for such
period), (iv) the Company shall have delivered to the holders of Notes a
certificate of a Responsible Officer certifying as to the satisfaction of the
conditions in clauses (i), (ii) and (iii) above and setting forth in reasonable
detail the calculations necessary to determine compliance with the condition in
clauses (ii) and (iii) above, (v) no Restricted Subsidiary may be designated as
an Unrestricted Subsidiary if it was previously designated as an Unrestricted
Subsidiary and (vi) no Subsidiary of an Unrestricted Subsidiary may be a
Restricted Subsidiary.  The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Company therein at the date of
designation in an amount equal to the fair market value of the Company’s or its
Restricted Subsidiary’s (as applicable) Investment therein.  The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (a) the
incurrence at the time of such designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (b) a return on any
Investment by the Company in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Company’s or its Restricted Subsidiary’s (as applicable)
Investment in such Subsidiary.

Section 10.    Negative  Covenants.

The Company covenants that during the Issuance Period and so long as any of the
Notes are outstanding:

Section 10.1.    Line of Business.  The Company will not and will not permit
any Restricted Subsidiary to engage in any business if, as a result, the general
nature of the business in



-30-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

which the Company and its Restricted Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Restricted Subsidiaries, taken as a whole,
are engaged on the date of this Agreement.

Section 10.2.    Economic Sanctions, Etc.  The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.

Section 10.3.    Financial Covenants. 

(a)    Consolidated Leverage Ratio.  As of the last day of each fiscal quarter,
the Company will not permit the Consolidated Leverage Ratio for the Reference
Period ending on such day to exceed 3.00 to 1.00;  provided that, in the event
that (i) the Company or any of its Restricted Subsidiaries completes a Material
Acquisition and (ii) on or prior to the date of the consummation of such
Material Acquisition, the Company delivers written notice to the holders of
Notes of its intention to (A) consummate such Material Acquisition and (B)
activate a Leverage Ratio Step-Up in connection therewith (any such written
notice, a “Leverage Ratio Step-Up Notice”), the Consolidated Leverage Ratio set
forth above shall be temporarily increased to 3.50 to 1.00 for four consecutive
fiscal quarters, commencing with the fiscal quarter in which such Material
Acquisition occurs (each such temporary increase, a “Leverage Ratio Step-Up
Period”); provided that (i) the Company shall not deliver more than one Leverage
Ratio Step-Up Notice during any period of eight consecutive fiscal quarters (and
any Leverage Ratio Step-Up Notice delivered in violation of this proviso shall
be deemed to be null and void), (ii) the Company shall not deliver more than
three separate Leverage Ratio Step-Up Notices during the term of this Agreement
(and any Leverage Ratio Step-Up Notice delivered in violation of this proviso
shall be deemed to be null and void) and (iii) the Company shall be obligated to
pay an additional 0.50% of interest on each Note during the Leverage Ratio
Step-Up Period (the “Step-Up Interest”). For avoidance of doubt, no Step-Up
Interest will be used in calculating any Make-Whole Amount.

(b)    Consolidated Interest Coverage Ratio.  As of the last day of each fiscal
quarter, the Company will not permit the Consolidated Interest Coverage Ratio
for the Reference Period ending on such day to be less than 3.00 to 1.00.

(c)    Restricted Group EBITDA for Original Entities.  As of the last day of
each fiscal quarter, the Company will not permit Consolidated EBITDA
attributable to Original Entities to be less than 85% of the sum of (i)
Consolidated EBITDA attributable to Original Entities plus (ii) all adjustments
to or exclusions from Consolidated EBITDA attributable to Unrestricted
Subsidiaries which are Original Entities.





-31-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Section 10.4.    Indebtedness.  The Company will not and will not permit any
Restricted Subsidiary to:

(a)    create, issue, incur, assume, become liable in respect of or suffer to
exist any Indebtedness of the Company or any Subsidiary Guarantor if, after
giving effect thereto, on a pro forma basis, the Company would not be in
compliance with Section 10.3(a) as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered pursuant to
Section 7.1(a) and Section 7.1(b);  provided that (i) if such Indebtedness is
incurred in connection with a Material Acquisition permitted under this
Agreement, for purposes of complying with the Consolidated Leverage Ratio in
Section 10.3(a),  (x) Consolidated EBITDA of the Company and its Restricted
Subsidiaries shall be calculated on a pro forma basis to give effect to such
acquisition in the manner set forth in clause (ii) of the definition of
“Consolidated EBITDA” hereunder and (y) if the Company has delivered a Leverage
Ratio Step-Up Notice in connection with such Material Acquisition in accordance
with Section 10.3(a) above, the maximum Consolidated Leverage Ratio for purposes
of such compliance shall be 3.50 to 1.00 and and (ii) subject to
Section 10.8(g),  the Company and the Subsidiary Guarantors shall be permitted
to create, issue, incur, assume, become liable in respect of and suffer to exist
Indebtedness owing to the Company or any Subsidiary of the Company.

(b)    create, issue, assume, become liable in respect of or suffer to exist any
Priority Debt, except:

(i)     Indebtedness incurred in connection with Securitizations permitted by
Section 10.7;

(ii)    subject to Section 10.8(g), (A) Indebtedness of the Company or any
Subsidiary Guarantor owing to the Company or any Subsidiary of the Company, (B)
Indebtedness of any Restricted Subsidiary that is not a Guarantor owing to the
Company or any Subsidiary Guarantor and (C) Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Guarantor owing to any other Restricted
Subsidiary that is not a Subsidiary Guarantor;  

(iii)   other Priority Debt, provided that, at the time of creation, issuance,
incurrence, assumption, becoming liable in respect thereof or existence thereof
and after giving effect thereto, the sum of (x) the aggregate amount of Priority
Debt (other than Priority Debt permitted by clauses (i), (ii) and (iv) of this
Section 10.4(b)) then outstanding plus (y) the aggregate amount of Investments
made pursuant to Section 10.8(g) by the Company and the Subsidiary Guarantors in
Restricted Subsidiaries that are not Subsidiary Guarantors plus (z) the
aggregate amount of Investments made pursuant to Section 10.8(g) by the Company
and the Restricted Subsidiaries in Unrestricted Subsidiaries does not exceed the
greater of $500,000,000 and 20% of Consolidated Tangible Assets as of the last
day of the immediately preceding fiscal quarter for which financial statements
have been delivered pursuant to Section 7.1; and

(iv)    secured Indebtedness outstanding under or pursuant to any Material
Credit Facility incurred in compliance with Section 10.5(r) provided, that after
giving effect thereto, on a pro forma basis, the Company would be in compliance
with Section 10.3(a)



-32-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

as of the last day of the immediately preceding fiscal quarter for which
financial statements have been delivered pursuant to Section 7.1(a) and 7.1(b).

Section 10.5.    Liens.  The Company will not, and will not permit any
Restricted Subsidiary, to create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except:

(a)    Liens for taxes or other governmental charges or assessments not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Company or its Restricted Subsidiaries, as the case may be, in conformity with
GAAP;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, obligations in favor of
utility companies, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(e)    easements, rights-of-way, restrictions, defects and irregularities in
title and other similar encumbrances incurred in the ordinary course of business
that, in the aggregate, are not substantial in amount and that do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Company or
any of its Restricted Subsidiaries;

(f)    Liens in existence on the date hereof listed on Schedule 10.5, provided
that no such Lien is spread to cover any additional property after the date
hereof and that the amount of Indebtedness secured thereby is not increased
above the original principal amount thereof;

(g)    Liens securing Indebtedness of the Company or any Restricted Subsidiary
(including, without limitation, Capital Lease Obligations) permitted under
Section 10.4(a) to finance the acquisition, construction or improvement of fixed
or capital assets or to secure the purchase price of fixed or capital assets,
provided that (i) such Liens shall be created within 90 days of the acquisition,
construction or improvement of such fixed or capital assets, (ii) such Liens do
not at any time encumber any property other than such fixed or capital assets
and (iii) the amount of Indebtedness or purchase price obligation secured
thereby is not increased above the original principal amount thereof;

(h)    any interest or title of a lessor under any lease entered into by the
Company or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased, and licenses and sublicenses granted by the
Company or any Restricted Subsidiary in the ordinary course of business;





-33-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

(i)    Liens in favor of the holders of the Notes under the Note Documents;

(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(k)    Liens in favor of collecting banks arising by operation of law under the
Uniform Commercial Code covering only the items being collected upon and Liens
(including the right of set-off) in favor of a bank or other depository
institution arising in the ordinary course of business as a matter of law
encumbering deposits;

(l)    Liens arising from the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases or consignments of
goods;

(m)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sales of goods (including Article 2 of the UCC), and
Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements, in each case entered into in the ordinary course of
business;

(n)    Liens created pursuant to attachment, garnishee orders or other process
in connection with pre-judgment court proceedings, and Liens securing judgments
for the payment of money not constituting an Event of Default under
Section 11(j);

(o)    Liens on assets subject to, and incurred under, merger agreements, stock
or asset purchase agreements and similar purchase agreements in respect of the
Disposition of such assets by the Company or its Restricted Subsidiaries in a
Disposition permitted hereunder;

(p)    Liens on any asset at the time the Company or any of its Restricted
Subsidiaries acquired such asset and Liens on the assets of a Person existing at
the time such Person was acquired by the Company or any of its Restricted
Subsidiaries, including any acquisition by means of a merger, amalgamation or
consolidation with or into the Company or any of its Restricted Subsidiaries;
subject to the condition that (i) any such Lien may not extend to any other
asset of the Company or any of its Restricted Subsidiaries; and (ii) any such
Lien shall not have been created in contemplation of or in connection with the
transaction or series of transactions pursuant to which such asset or Person was
acquired by the Company or any of its Restricted Subsidiaries;

(q)    Liens on Securitization Assets in connection with Securitizations
permitted by Section 10.7;

(r)    Liens securing Priority Debt permitted to be incurred by Section 10.4(b)
provided, that such Liens incurred pursuant to this Section 10.5(r) shall not
secure any Indebtedness outstanding under or pursuant to any Material Credit
Facility unless and until the Notes (and any guaranty delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including an intercreditor agreement and
opinions of counsel to the Company and/or any such Restricted Subsidiary, as the
case may be, from counsel that is reasonably acceptable to the Required Holders;





-34-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

(s)    Liens that secure Swap Agreements to which the Company or any Restricted
Subsidiary is a party, provided that the aggregate fair market value of all
assets subject to such Liens does not at any time exceed $30,000,000 in the
aggregate; and

(t)    Liens not otherwise permitted under this Section 10.5, provided that the
aggregate fair market value of all assets subject to such Liens does not at any
time exceed $30,000,000 in the aggregate, and, provided, that such Liens
incurred pursuant to this Section 10.5(t) shall not secure any Indebtedness
outstanding under or pursuant to any Material Credit Facility unless and until
the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including an intercreditor agreement and opinions of counsel to the
Company and/or any such Restricted Subsidiary, as the case may be, from counsel
that is reasonably acceptable to the Required Holders.

Section 10.6.    Fundamental Changes.  The Company will not, and will not permit
any Restricted Subsidiary, to enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a)    (i) any Subsidiary of the Company may be merged or consolidated with or
into the Company (provided that the Company shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that a
Subsidiary Guarantor shall be the continuing or surviving corporation), (ii) any
Restricted Subsidiary that is not a Subsidiary Guarantor may be merged or
consolidated with or into any other Restricted Subsidiary of the Company that is
not a Subsidiary Guarantor and (iii) any Unrestricted Subsidiary may be merged
or consolidated with or into any Restricted Subsidiary that is not a Subsidiary
Guarantor (provided that the Restricted Subsidiary shall be the continuing or
surviving corporation);  

(b)    (i) any Subsidiary of the Company may Dispose of any or all of its assets
(A) to the Company or any Subsidiary Guarantor (upon voluntary liquidation or
otherwise) or (B) pursuant to a Disposition permitted by Section 10.7 and (ii)
any Restricted Subsidiary that is not a Subsidiary Guarantor may Dispose of any
or all of its assets to any other Restricted Subsidiary that is not a Subsidiary
Guarantor;

(c)    any Disposition permitted by Section 10.7 may be effected through a
merger, consolidation or amalgamation;

(d)    any Investment expressly permitted by Section 10.8 may be effected
through a merger, consolidation or amalgamation; and

(e)    any Restricted Subsidiary (other than a Subsidiary Guarantor) may
liquidate, wind up or dissolve if the Company determines in good faith that such
liquidation, winding-up or dissolution is in the best interest of the Company
and is not materially disadvantageous to the holders of the Notes;





-35-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

provided that immediately before and immediately after giving effect to any
transaction or series of transactions permitted by this Section 10.6, no Default
or Event of Default shall have occurred or be continuing

Section 10.7.    Disposition of Property.  The Company will not, and will not
permit any Restricted Subsidiary, to dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a)    the Disposition of obsolete or worn out property in the ordinary course
of business;

(b)     the sale of inventory in the ordinary course of business;

(c)    Dispositions permitted by clauses (i)(A) and (ii) of Section 10.6(b);

(d)    the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Company or any Subsidiary Guarantor;

(e)    sales of Securitization Assets in Securitizations, provided that (i) each
such Securitization is effected on market terms as reasonably determined by the
management of the Company and (ii) the aggregate amount of Third Party Interests
in respect of all such Securitizations does not exceed $100,000,000 at any time
outstanding;

(f)    a sale-leaseback by the Company or its Restricted Subsidiaries of fixed
assets for fair market value in a transaction not otherwise prohibited
hereunder, provided that (x) such assets were first acquired by the Company or
its Restricted Subsidiaries no earlier than 180 days prior to the date of such
sale-leaseback and (y) the fair market value of assets Disposed of pursuant to
this paragraph (f) shall not exceed $10,000,000 in the aggregate in any fiscal
year;

(g)    the payment of cash dividends to the holders of the Company’s outstanding
Capital Stock and the payment of cash dividends to the holders of any Restricted
Subsidiary’s outstanding Capital Stock on a pro rata basis;

(h)    Dispositions of Cash Equivalents and marketable securities for a purchase
price that is not less than fair market value of the Investments being sold in
connection with the cash management operations of the Company and its Restricted
Subsidiaries in the ordinary course of business;

(i)    the sale or issuance of the Company’s or any Restricted Subsidiary’s
Capital Stock under compensation arrangements and employee benefits plans
approved by the board of directors of the Company or such Restricted Subsidiary;

(j)    Dispositions of property by any Restricted Subsidiary that is not a
Subsidiary Guarantor to any other Restricted Subsidiary that is not a Subsidiary
Guarantor;

(k)    Dispositions of property by the Company or any Restricted Subsidiary to
the Company or any Subsidiary Guarantor; and





-36-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

(l)    the Disposition of other property, provided that, at the time of such
Disposition, the fair market value of the property so Disposed, together with
the fair market value of all other property Disposed under this Section 10.7(l)
during such fiscal year of the Company, shall not exceed 25% of Consolidated
Tangible Assets (determined as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered pursuant to
Section 7.1).

Section 10.8.    Investments.  The Company will not, and will not permit any
Restricted Subsidiary, to make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)    extensions of trade credit in the ordinary course of business;

(b)    Investments in Cash Equivalents;

(c)    Guarantee Obligations permitted by Section 10.4;

(d)    Investments consisting of Sellers’ Retained Interests in Securitizations
permitted by Section 10.7;

(e)    Investments listed in Schedule 10.8 committed on the date hereof;

(f)    Investments received by the Company or any of its Restricted Subsidiaries
in connection with the bankruptcy or reorganization of customers and suppliers
and in settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

(g)    Investments by the Company or its Restricted Subsidiaries in the Company
or any of its Subsidiaries; provided that, (i) the sum of (x) the aggregate
amount of Investments made pursuant to this clause (g) by the Company and the
Subsidiary Guarantors in Restricted Subsidiaries that are not Subsidiary
Guarantors plus (y) the aggregate amount of Investments made pursuant to this
clause (g) by the Company and its Restricted Subsidiaries in Unrestricted
Subsidiaries plus (z) the aggregate amount of Priority Debt created, issued
assumed or incurred by the Company or its Restricted Subsidiaries pursuant to
Section 10.4(b)(iii) does not exceed the greater of $500,000,000 and 20% of
Consolidated Tangible Assets as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered pursuant to
Section 7.1 and (ii) such Investments pursuant to this clause (g) by the Company
and the Subsidiary Guarantors in Restricted Subsidiaries that are not Subsidiary
Guarantors and such Investments pursuant to this clause (g) by the Company and
its Restricted Subsidiaries in Unrestricted Subsidiaries may only be made so
long as no Default or Event of Default shall then exist or would exist after
giving effect thereto; provided,  further, that the sum of (i) the aggregate
principal amount of Indebtedness of the Unrestricted Subsidiaries outstanding at
any time with respect to which the Company and its Restricted Subsidiaries have
Guarantee Obligations that were incurred pursuant to this clause (g) plus (ii)
the aggregate principal amount of Indebtedness of the Unrestricted Subsidiaries
outstanding at such time with respect to which Company and its 



-37-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Restricted Subsidiaries have Guarantee Obligations that were incurred pursuant
to Section 10.8(i) does not exceed $300,000,000;

(h)    Investments consisting of loans to employees and officers for travel,
housing, relocation and other similar expenses incurred in the ordinary course
of business not to exceed $5,000,000 at any time outstanding (so long as such
loans do not violate the Sarbanes-Oxley Act of 2002 or any other Requirement of
Law); and

(i)    other Investments, provided that (i) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (ii) the Company
shall be in compliance with the covenants set forth in Section 10.3 as of the
last day of the immediately preceding fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1 after giving effect, on a
pro forma basis, to such Investment as if it had occurred on the first day of
the relevant period and (iii) in the case of Investments in excess of
$100,000,000, the Company shall have delivered to the holders of the Notes a
certificate of a Responsible Officer certifying the satisfaction of the
foregoing conditions and setting forth in reasonable detail the calculations
necessary to determine compliance with clause (ii) above and (iv) the sum of (A)
the aggregate principal amount of Indebtedness of the Unrestricted Subsidiaries
outstanding at such time with respect to which the Company and its Restricted
Subsidiaries have Guarantee Obligations that were incurred pursuant to this
clause (i) plus (B) the aggregate principal amount of Indebtedness of the
Unrestricted Subsidiaries outstanding at such time with respect to which the
Company and its Restricted Subsidiaries have Guarantee Obligations that were
incurred pursuant to Section 10.8(g) does not exceed $300,000,000.

Section 10.9.    Transactions with Affiliates.  The Company will not, and will
not permit any Restricted Subsidiary, to enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Company or any Subsidiary Guarantor) unless such transaction is
(a)(i) not otherwise prohibited hereunder and (ii) upon fair and reasonable
terms no less favorable to the relevant Group Member than it could obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;
(b) disclosed or reflected on Schedule 10.9, (c) compensation arrangements,
indemnification agreements and employee benefits plans for officers and
directors duly approved by the board of directors of the Company or such
Restricted Subsidiary, or (d) in connection with transactions made in accordance
with Section 10.6 or 10.8, provided that this Section 10.9 shall not prohibit
any sale of Securitization Assets and other transactions effected as part of
Securitizations permitted by Section 10.7.

Section 10.10.    Changes in Fiscal Periods. The Company will not, and will not
permit any Restricted Subsidiary to, except as may be required by GAAP, permit
the fiscal year of the Company to end on a day other than the Saturday closest
to August 31 or change the Company’s method of determining fiscal quarters
except, in each case, where (i) the Company has given not less than six (6)
months prior written notice to each holder of Notes of any change of the
foregoing, and (ii) at the time of any such change and immediately after giving
effect thereto, no Default or Event of Default has occurred and is continuing
(it being understood that, if any such change shall cause any fiscal year to be
shorter or longer than 12 months or any fiscal quarter to be shorter or longer
than three months, any monetary limitations per fiscal year or per fiscal
quarter, as applicable, set forth in this Agreement shall be adjusted ratably
for such shorter or longer period).





-38-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Section 10.11.    Clauses Restricting Subsidiary Distributions.  The Company
will not, and will not permit any Restricted Subsidiary, to enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Company to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Company or any other Restricted Subsidiary
of the Company, (b) make loans or advances to, or other Investments in, the
Company or any other Restricted Subsidiary of the Company or (c) transfer any of
its assets to the Company or any other Restricted Subsidiary of the Company,
except for such encumbrances or restrictions existing under or by reason of (i)
any restrictions existing under the Note Documents, (ii) any restrictions or
conditions imposed by any law, rule, regulation, ordinance, order, code,
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority, (iii) customary restrictions and
conditions contained in licenses, leases and franchise agreements, (iv)
restrictions or conditions in respect of transfers or distributions affecting
property or assets subject to a Lien permitted under Section 10.5, (v)
restrictions or conditions contained in instruments and agreements evidencing
Indebtedness for borrowed money permitted to be incurred under Section 10.4,
that are taken as a whole no more restrictive than such restrictions and
conditions contained in this Agreement, (vi) restrictions or conditions
contained in (A) any joint venture agreements, partnership agreements and other
agreements relating to any Joint Venture, provided such restrictions or
conditions apply only to the assets or property owned by such Joint Venture or
(B) any instruments or agreements evidencing third party Indebtedness for
borrowed money incurred by any Joint Venture, provided that such restrictions
apply only to the assets or property owned by such Joint Venture and such
Indebtedness is not otherwise prohibited by this Agreement, (vii) any
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary and (viii) customary restrictions contained in any documents relating
to any Securitizations, provided such restrictions only apply to the applicable
Securitization Vehicle and its assets or the Securitization Assets.

Section 11.    Events of  Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)    the Company defaults in the payment of any principal or Make‑Whole
Amount, if any, Applicable Premium, if any or LIBOR Breakage Amount, if any, on
any Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or

(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 9.5 (with respect to the Company only) or
Section 10; or

(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in the Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier



-39-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

of (i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any certificate,
document or financial statement or writing furnished under or in connection with
this Agreement proves to have been false or incorrect in any material respect on
the date as of which made, or (ii) any representation or warranty made in
writing by or on behalf of any Subsidiary Guarantor or by any officer of such
Subsidiary Guarantor in the Subsidiary Guaranty or any writing furnished in
connection with such Subsidiary Guaranty proves to have been false or incorrect
in any material respect on the date as of which made; or

(f)    (i) the Company or any Restricted Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make‑whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $50,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) the Company or any Restricted Subsidiary is in default in the
performance of or compliance with any agreement or instrument evidencing
Indebtedness in an aggregate outstanding principal amount of at least
$50,000,000 (or its equivalent in the relevant currency of payment) or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than (1) the passage
of time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests or (2) any payment or prepayment of Indebtedness of a
Person required as a result of (A) the acquisition of such Person (or of all or
substantially all of the property of such Person) by the Company or any
Restricted Subsidiary or (B) a due on sale provision becoming applicable in
connection with a disposition by the Company or a Restricted Subsidiary,
provided, that, in each case, (i) such payment or prepayment is consummated
within 30 days after such acquisition or disposition and (ii) at the time of
such payment or prepayment and immediately after giving effect thereto, no
Default or Event of Default otherwise exists hereunder), (x) the Company or any
Restricted Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least $50,000,000 (or its
equivalent in the relevant currency of payment), or (y) one or more Persons have
the right to require the Company or any Restricted Subsidiary so to purchase or
repay such Indebtedness; or

(g)    the Company or any Restricted Subsidiary (excluding any Immaterial
Restricted Subsidiary that is not a Subsidiary Guarantor) (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is



-40-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Restricted
Subsidiaries (excluding any Immaterial Restricted Subsidiary that is not a
Subsidiary Guarantor), a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property and such order shall not be dismissed within 60 days, or an order
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding‑up or liquidation of the Company or any of
its Restricted Subsidiaries (excluding any Immaterial Restricted Subsidiary that
is not a Subsidiary Guarantor), or any such petition shall be filed against the
Company or any of its Restricted Subsidiaries (excluding any Immaterial
Restricted Subsidiary that is not a Subsidiary Guarantor) and such petition
shall not be dismissed within 60 days; or

(i)    any event occurs with respect to the Company or any Restricted Subsidiary
(excluding any Immaterial Restricted Subsidiary that is not a Subsidiary
Guarantor) which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or

(j)    one or more final judgments or orders for the payment of money
aggregating in excess of $50,000,000 (or its equivalent in the relevant currency
of payment), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company and its Restricted
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

(k)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) there is any “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under one or more Plans, determined in
accordance with Title IV of ERISA, (iv) the aggregate present value of accrued
benefit liabilities under all funded Non‑U.S. Plans exceeds the aggregate
current value of the assets of such Non‑U.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Company or any Restricted Subsidiary establishes or amends any
employee welfare benefit plan that provides post‑employment welfare benefits in
a manner that would increase the liability of the Company or any Restricted
Subsidiary thereunder, (viii) the Company or any Restricted



-41-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Subsidiary fails to administer or maintain a Non‑U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non‑U.S. Plan is involuntarily terminated or wound up, or
(ix) the Company or any Restricted Subsidiary becomes subject to the imposition
of a financial penalty (which for this purpose shall mean any tax, penalty or
other liability, whether by way of indemnity or otherwise) with respect to one
or more Non‑U.S. Plans; and any such event or events described in
clauses (i) through (ix) above, either individually or together with any other
such event or events, could reasonably be expected to have a Material Adverse
Effect.  As used in this Section 11(k), the terms “employee benefit plan” and
“employee welfare benefit plan” shall have the respective meanings assigned to
such terms in section 3 of ERISA; or

(l)    except as a result of a transaction expressly permitted by this
Agreement, the Subsidiary Guaranty shall cease to be in full force and effect,
any Subsidiary Guarantor or any Person acting on behalf of any Subsidiary
Guarantor shall contest in any manner the validity, binding nature or
enforceability of the Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under the Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty.

Section 12.    Remedies on  Default, Etc.

Section 12.1.    Acceleration.  (a)    If an Event of Default with respect to
the Company described in Section 11(g), (h) or (i) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make‑Whole Amount, Applicable Premium and LIBOR Breakage Amount determined in
respect of such principal amount, shall all be immediately due and payable, in
each and every case without presentment, demand, protest or further notice, all
of which are hereby waived.  The Company acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Company (except as herein specifically
provided for) and that the provision for payment of a Make‑Whole Amount,
Applicable Premium or LIBOR Breakage Amount by the Company in the event that the
Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.





-42-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Section 12.2.    Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

Section 12.3.    Rescission.  At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make‑Whole Amount, Applicable Premium  and LIBOR Breakage
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make‑Whole Amount, Applicable Premium  and LIBOR Breakage Amount, if any, and
(to the extent permitted by applicable law) any overdue interest in respect of
the Notes, at the Default Rate, (b) neither the Company nor any other Person
shall have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non‑payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc.  No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement, the Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.

Section 13.    Registration; Exchange; Substitution of  Notes.

Section 13.1.    Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement, except as otherwise provided in Section 14.3.  Prior to due
presentment for registration of transfer, the Person in whose name any



-43-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary.  The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

Section 13.2.    Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same Series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1‑A or Exhibit 1-B, as appropriate.  Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon.  The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes.  Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a Series, one Note of
such Series may be in a denomination of less than $100,000.  Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

Section 13.3.    Replacement of Notes.  Upon receipt by the Company of such
Notes at the address and to the attention of the designated officer (all as
specified in Section 18(iii)) of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)    in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.





-44-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Section 14.    Payments on  Notes.

Section 14.1.    Place of Payment.  Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank N.A. in such jurisdiction.  The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

Section 14.2.    Payment by Wire Transfer.  So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, but subject to Section 14.3,
the Company will pay all sums becoming due on such Note for principal,
Make‑Whole Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose below such
Purchaser’s name in the Purchaser Schedule, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1.  Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2.  Subject to Section 14.3, the Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

Section 14.3.    Withholding Tax.  By acceptance of any Note, the holder of such
Note (including any Substitute Purchaser, successor or assignee), agrees that
such holder (including any Substitute Purchaser, successor or assignee) is the
beneficial owner or a nominee of the beneficial owner  (each such beneficial
owner, a  “Beneficial Owner”) of all payments under such Note and will prior to
the applicable Closing (or prior to becoming a Substitute Purchaser, successor
or assignee) duly complete and deliver (or, in the case of a nominee, cause the
Beneficial Owner to duly complete and deliver) to the Company, or to such other
Person as may be reasonably requested by the Company from time to time, such
Beneficial Owner’s United States tax identification number on Internal Revenue
Service Form W-9 or other Forms reasonably requested by the Company necessary to
establish such Beneficial Owner’s status as a United States Person under the
Code and the Treasury regulations thereunder and as may otherwise be necessary
for the Company to comply with its obligations under the Code and the Treasury
regulations thereunder.  If the Beneficial Owner (or its nominee) is unable or
fails to provide the documents described in the preceding sentence, the Company
shall have the right to deduct any withholding tax required by law from any
payment made under such Note, provided that, if the Beneficial Owner (or its
nominee) provides additional documentation satisfactory to the Company that such
payment is entitled to a reduced or zero withholding tax rate the Company may
deduct at such reduced or zero rate.  Any withholding tax deducted by the
Company pursuant to this Section 14.3 shall be deemed



-45-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

to have been paid to the holder in full satisfaction of the Company’s payment
obligations under such Note and Section 14.2.

Section 15.    Expenses, Etc.

Section 15.1.    Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, supplements, waivers or consents under or
in respect of this Agreement, the Subsidiary Guaranty or the Notes (whether or
not such amendment, waiver or consent becomes effective), including: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Subsidiary
Guaranty or the Notes or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, the
Subsidiary Guaranty or the Notes, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Restricted
Subsidiary or in connection with any work‑out or restructuring of the
transactions contemplated hereby and by the Notes and the Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500 per Series of Note.  If required by the NAIC, the Company shall obtain
and maintain at its own cost and expense a Legal Entity Identifier (LEI).    

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

Section 15.2.    Certain Taxes.  The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or the Subsidiary
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Subsidiary Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement or the Subsidiary Guaranty
or of any of the Notes, and to pay any value added tax due and payable in
respect of reimbursement of costs and expenses by the Company pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Company
hereunder.





-46-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Section 15.3.    Survival.  The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Subsidiary Guaranty or the Notes,
and the termination of this Agreement.

Section 16.    Survival of  Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

Section 17.    Amendment and Waiver. 

Section 17.1.    Requirements.  This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a)    no amendment or waiver of any of Sections 2 (other than Section 2.1 and
2.2), 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used therein), will
be effective as to any Purchaser unless consented to by such Purchaser in
writing;

(b)     (1) with the written consent of the Company and MetLife (and without the
consent of any other holder of Notes), the provisions of Section 1, 2.1 or 2.2
may be amended or waived (except insofar as any such amendment or waiver would
affect any rights or obligations with respect to the purchase and sale of Notes
which shall have become Accepted Notes prior to such amendment or waiver), and
(2) with the written consent of the Company and all of the Purchasers which
shall have become obligated to purchase Accepted Notes of any Series (and not
without the written consent of all such Purchasers), any of the provisions of
Sections 2.1, 2.2 and 4 may be amended or waived insofar as such amendment or
waiver would affect only rights or obligations with respect to the purchase and
sale of the Accepted Notes of such Series or the terms and provisions of such
Accepted Notes; and

(c)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make‑Whole Amount, Applicable Premium or LIBOR Breakage Amount, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to



-47-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

any amendment or waiver, or (iii) amend any of Sections 8 (except as set forth
in the second sentence of Section 8.2), 11(a), 11(b), 12, 17 or 20.

Section 17.2.    Solicitation of Holders of Notes.

(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or the Subsidiary Guaranty.  The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or the Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.

(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of the Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.

(c)    Consent in Contemplation of Transfer.  Any consent given pursuant to this
Section 17 or the Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Restricted
Subsidiary or any other Affiliate or (iii) any other Person in connection with,
or in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 17.3.    Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 or the Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between the Company and any holder of a Note and no delay in
exercising any rights hereunder or under any Note or Subsidiary Guaranty shall
operate as a waiver of any rights of any holder of such Note.

Section 17.4.    Notes Held by Company, Etc.   Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this



-48-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Agreement, the Subsidiary Guaranty or the Notes, or have directed the taking of
any action provided herein or in the Subsidiary Guaranty or the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

Section 18.    Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by fax if
the sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid).  Any such notice must be sent:

(i)     if to MetLife, to MetLife at the address specified below, or at such
other address as MetLife shall have specified to the Company in writing:

MetLife Investment Advisors, LLC

One MetLife Way

Whippany, New Jersey 07981-1449

Attention: Director, Private Placements

 

With a copy to:

 

MetLife Investment Advisors, LLC

One MetLife Way

Whippany, New Jersey 07981-1449

Attention: Chief Counsel

(ii)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,

(iii)   if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

(iv)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of General Counsel, Fax: [omitted], or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

Section 19.    Reproduction of  Documents.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the



-49-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

Closing applicable to such Purchaser (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to any Purchaser, may be reproduced by such Purchaser by any
photographic, photostatic, electronic, digital, or other similar process and
such Purchaser may destroy any original document so reproduced.  The Company
agrees and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit the Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

Section 20.    Confidential Information.

For the purposes of this Section 20, “Confidential Information” means
information delivered to MetLife or any Purchaser by or on behalf of the Company
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified as being
confidential information of the Company or such Subsidiary when received by
MetLife or such Purchaser (or is readily apparent as being confidential
information of the Company or such Subsidiary) provided that such term does not
include information that (a) was publicly known or otherwise known to MetLife or
such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by MetLife or such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to MetLife
or such Purchaser other than through disclosure by the Company or any Subsidiary
or any third party which is bound by a confidentiality agreement in respect of
such information and MetLife or such Purchaser knows such disclosure is a breach
of such confidentiality agreement of such third party or (d) constitutes
financial statements delivered to MetLife or such Purchaser under Section 7.1
that are otherwise publicly available.  Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by MetLife or such Purchaser in good faith to protect confidential
information of third parties delivered to MetLife or such Purchaser, provided
that MetLife or such Purchaser may deliver or disclose Confidential Information
to (i) its directors, officers, employees, agents, attorneys, trustees and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over MetLife or such Purchaser, (vii) the NAIC or the SVO or, in
each case, any similar organization, or any nationally recognized rating agency
that requires access to information about such Purchaser’s investment portfolio,
or (viii) any other Person to which such delivery or disclosure may be



-50-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

necessary or appropriate (w) to effect compliance with any law, rule, regulation
or order applicable to such Purchaser, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which MetLife or such
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent MetLife or such Purchaser may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under MetLife or such
Purchaser’s Notes, this Agreement or the Subsidiary Guaranty.  Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement.  On reasonable request by the Company in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, MetLife, any Purchaser or holder of
a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
Section 20 shall supersede any such other confidentiality undertaking.

Section 21.    Substitution of  Purchaser.

Subject to Section 14.3, each Purchaser shall have the right to substitute any
one of its Affiliates or another Purchaser or any one of such other Purchaser’s
Affiliates (a “Substitute Purchaser”) as the purchaser of the Notes that it has
agreed to purchase hereunder, by written notice to the Company, which notice
shall be signed by both such Purchaser and such Substitute Purchaser, shall
contain such Substitute Purchaser’s agreement to be bound by this Agreement and
shall contain a confirmation by such Substitute Purchaser of the accuracy with
respect to it of the representations set forth in Section 6.  Upon receipt of
such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Substitute Purchaser in lieu
of such original Purchaser.  In the event that such Substitute Purchaser is so
substituted as a Purchaser hereunder and such Substitute Purchaser thereafter
transfers to such original Purchaser all of the Notes then held by such
Substitute Purchaser, upon receipt by the Company of notice of such transfer,
any reference to such Substitute Purchaser as a “Purchaser” in this Agreement
(other than in this Section 21), shall no longer be deemed to refer to such
Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.

Section 22.    Miscellaneous.

Section 22.1.    Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.6, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder.  Nothing in this Agreement, expressed or implied, shall
be construed to



-51-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

confer upon any Person (other than the parties hereto and their respective
successors and assigns permitted hereby) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Section 22.2.    Accounting Terms.  Except as otherwise expressly provided
herein, all accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with
GAAP.  Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and
(ii) all financial statements shall be prepared in accordance with GAAP.  For
purposes of determining compliance with this Agreement (including Section 9,
Section 10 and the definition of “Indebtedness”), any election by the Company to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board (“FASB”) Accounting Standards Codification Topic No.
825‑10‑25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

If the Company notifies the holders of the Notes that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Required Holders notify the Company that
the Required Holders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, further
that for purposes of calculating the ratios, requirements or covenants under
this Agreement, any obligations of a Person under a lease (whether existing on
the date of Closing or entered into thereafter) that is not (or would not be)
required to be classified and accounted for as a Capital Lease Obligation on a
balance sheet of such Person prepared in accordance with GAAP as in effect on
the date of Closing shall not be treated as a Capital Lease Obligation or
Indebtedness pursuant to this Agreement solely as a result of (x) the adoption
of changes in GAAP after the date of Closing (including, for the avoidance of
doubt, any changes in GAAP as set forth in the FASB Accounting Standards Update
2016‑2 Leases (Topic 842) issued in February 2016), or (y) changes in the
application of GAAP after the date of Closing (including, for the avoidance of
doubt, any changes in GAAP as set forth in the FASB Accounting Standards Update
2016‑2 Leases (Topic 842) issued in February 2016).

Section 22.3.    Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein



-52-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

Section 22.5.    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.    Governing Law.  This Agreement and the Notes shall be construed
and enforced in accordance with, and the rights of the parties shall be governed
by, the law of the State of New York excluding choice‑of‑law principles of the
law of such State that would permit the application of the laws of a
jurisdiction other than such State.

Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial.  (a)    The
Company irrevocably submits to the non‑exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)    The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.7(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.





-53-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

(c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section.  The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(e)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith. 

Section 22.8.    Transaction References.    The Company agrees that each of
MetLife, the Purchasers and their respective Affiliates may (a) refer to its or
their role in purchasing the Notes, as well as the identity of the Company and
the aggregate principal amount and the date of the applicable Closing in respect
of the Notes on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(b) display the Company’s corporate logo in conjunction with any such reference.

﻿

*    *    *    *    *

﻿





-54-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

﻿

﻿

﻿

 

 

 

﻿

Very truly yours,

﻿

 

 

 

﻿

MSC Industrial  Direct  Co., Inc.

﻿

 

 

 

﻿

 

 

 

﻿

By

/s/ Rustom Jilla

﻿

 

Name: 

Rustom Jilla

﻿

 

Title:

Executive Vice President and Chief Financial Officer

﻿

﻿





-55-

--------------------------------------------------------------------------------

 

 

 

MSC Industrial Direct Co., Inc.

Note Purchase and Private Shelf Agreement

 

 

 



This Agreement is hereby

accepted and agreed to as

of the date hereof.

﻿

﻿

﻿

 

 

 

﻿

MetLife  Investment Advisors, LLC

﻿

 

 

 

﻿

 

 

 

﻿

By:

/s/ John Wills

﻿

 

Name: 

John Wills

﻿

 

Title:

Senior Vice President & Managing Director

﻿

﻿

 

-56-

--------------------------------------------------------------------------------

 

 

 

Defined  Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acceptance” is defined in Section 2.2(e).

“Acceptance Day” is defined in Section 2.2(e).

“Acceptance Window” means, with respect to any Quotation, the time period
designated by MetLife during which the Company may elect to accept such
Quotation, which shall be given by MetLife in connection with their furnishing
of a Quotation to the Company.

“Accepted Note” is defined in Section 2.2(e).

“Adjusted LIBOR Rate” means, with respect to any Interest Period of a Note that
bears a floating interest rate, the sum of LIBOR for that Interest Period plus
the LIBOR Rate Note Margin for such Note.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time and includes any applicable Request for Purchase or
Confirmation of Acceptance delivered in connection with this Agreement.

“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Applicable Premium” means an amount equal to a percentage of the principal
amount to be prepaid pursuant to Section 8.2(a), Section 8.4 or Section 8.5 or
has become or is declared immediately due and payable pursuant to Section 12.1
in the case of a Shelf Note bearing a floating interest rate, with the
applicable percentage being set forth in the applicable Confirmation of
Acceptance for such Shelf Note.

“Available Facility Amount” is defined in Section 2.2(a).





Schedule  A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 

 

“Beneficial Owner” is defined in Section 14.3.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for purposes of determining LIBOR or LIBOR Breakage
Amount only, any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City and London, England are required or authorized
to be closed, and (b) for the purposes of any other provision of this Agreement,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York are required or authorized to be closed.

“Called Principal” is defined in Section 8.6.

“Cancellation Date” is defined in Section 2.2(g)(ii).

“Cancellation Fee” is defined in Section 2.2(g)(ii).

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” means, any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of twelve months or less from the date of
acquisition issued by any Lender (as defined in the Credit Agreement) or by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000; (c)
commercial paper of an issuer rated at least A-1 by Standard & Poor’s Financial
Services LLC (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender (as defined in the Credit Agreement) or
of any commercial bank satisfying the requirements of clause (b) of this
definition,



A-2

--------------------------------------------------------------------------------

 

 

 

having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender (as defined in the
Credit Agreement) or any commercial bank satisfying the requirements of clause
(b) of this definition; (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Change in Control”  is defined in Section 8.7(f).

“Closing” is defined in Section 3.2.

“Closing Day” means the Business Day specified for the closing of the purchase
and sale of such Accepted Note in the Confirmation of Acceptance for such
Accepted Note, provided that (i) if the Company and the Purchaser which is
obligated to purchase such Accepted Note agree on an earlier Business Day for
such closing, the “Closing Day” for such Accepted Note shall be such earlier
Business Day, and (ii) if the closing of the purchase and sale of such Accepted
Note is rescheduled pursuant to Section 3.3, the Closing Day for such Accepted
Note, for all purposes of this Agreement except references to “original Closing
Day” in Section 2.2(g)(i), shall mean the Rescheduled Closing Day with respect
to such Accepted Note.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 20.

“Confirmation of Acceptance” is defined in Section 2.2(e).

“Consolidated EBITDA” means for any period:

(1)Consolidated Net Income for such period;

plus,

(2)without duplication and to the extent reflected as a charge in the statement
of such Consolidated Net Income for such period, the sum of (a) income tax
expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and



A-3

--------------------------------------------------------------------------------

 

 

 

commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
non-cash charges or expenses (including for employee stock compensation)
(excluding any non-cash charges or expenses representing accruals or reserves in
the ordinary course of business for cash charges in a future period) and (f) any
extraordinary, unusual or non-recurring expenses or losses;

minus,

(3)to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income (including the reversal of any
reserve in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income),

minus,

(4)any cash payments made during such period in respect of items described in
clause (2)(e) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were reflected as a charge in the statement of
Consolidated Net Income (but only to the extent the relevant non-cash expenses
or losses were added back to Consolidated Net Income in accordance with clause
(2)(e) above).

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(i) if at any time during such Reference Period the Company or any Restricted
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Company or any Restricted
Subsidiary shall have made a Material Acquisition (as defined below),
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period and after giving pro forma effect to any
adjustments (including, without limitation, operating and expense reductions) as
would be permitted to be reflected in pro forma financial information complying
with the requirements of Article 11 of Regulation S‑X under the Securities Act
of 1933, as amended (and the interpretations of the SEC thereunder).

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Company and its Restricted



A-4

--------------------------------------------------------------------------------

 

 

 

Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP (including all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and
Securitizations and net costs under Swap Agreements in respect of interest rates
to the extent such net costs are allocable to such period in accordance with
GAAP).  For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments received or paid by the
Company or its Restricted Subsidiaries under interest rate protection
agreements, the effect of which is required to be reflected in the Company’s
income statement under “Interest Expense”.

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that (i) there shall be
excluded (a) except as provided in the definition of Consolidated EBITDA, the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Company) in which the
Company or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Company or such
Restricted Subsidiary in the form of dividends or similar distributions and (c)
the undistributed earnings of any Restricted Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than any restrictions permitted pursuant to clause
(vi) of Section 10.11 or arising under any Note Document) or Requirement of Law
applicable to such Restricted Subsidiary and (ii) there shall be no exclusion
for the consolidated net income attributable to the non-controlling interest
(minority interest) in any Joint Venture which is a Restricted Subsidiary.

“Consolidated Tangible Assets” means, at any date, the total assets of the
Company and its Restricted Subsidiaries at such date, as determined on a
consolidated basis in accordance with GAAP, less the Intangible Assets of the
Company and its Restricted Subsidiaries.  For purposes of this definition,
“Intangible Assets” means the amount of (i) all write-ups in the book value of
any asset owned by the Company or a Restricted Subsidiary and (ii) all
unamortized debt discount and expense, unamortized deferred charges, goodwill,
patents, trademarks, service marks, trade names, copyrights and other intangible
assets of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP.  For clarity, Consolidated Tangible
Assets shall not include assets of Unrestricted Subsidiaries except to the
extent of the value of the equity investment of the Company therein.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP and set forth on the
consolidated balance sheet of the Company and its Restricted Subsidiaries
(excluding any items that appear solely in the footnotes thereto in accordance
with GAAP).





A-5

--------------------------------------------------------------------------------

 

 

 

“Continuing Directors” means the directors of the Company on the date hereof and
each other director, if, in each case, either (x) such other director’s
nomination for election to the board of directors of the Company is recommended
by a majority  of the then Continuing Directors or (y) such other director’s
appointment to the board of directors of the Company was approved by at least a
majority of the then Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Credit Agreement” means the Credit Agreement dated as of April 14, 2017 among
the Company, JPMorgan Chase Bank, N.A., as administrative agent and, the other
Lenders (as defined therein) which are party thereto, including any renewals,
extensions, amendments, supplements, restatements, replacements or refinancing
thereof.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate,” for any Series of Note, means that rate of interest per annum
that is the greater of (a) 2% above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such Series or (b) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank N.A. in New York, New York as
its “base” or “prime” rate.

“Delayed Delivery Fee” is defined in Section 2.2(g)(i).

“Designated Subsidiary” is defined in Section 9.7.

“Disclosure Documents” is defined in Section 5.3.

“Discounted Value” is defined in Section 8.6.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.





A-6

--------------------------------------------------------------------------------

 

 

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Facility” is defined in Section 2.2(a).

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

“Governmental Authority” means

(a)    the government of

(i)     the United States of America or any state or other political subdivision
thereof, or

(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Group Members” means the Company and its Restricted Subsidiaries.

“Guarantee Obligation” means, as to any Person (the “guaranteeing Person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in



A-7

--------------------------------------------------------------------------------

 

 

 

effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing Person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:

(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;

(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.





A-8

--------------------------------------------------------------------------------

 

 

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Immaterial Restricted Subsidiary” means any Restricted Subsidiary of the
Company the revenues (excluding intercompany revenues) of which for the
Reference Period ended as of the end of the most recently completed fiscal
quarter for which financial statements have been delivered pursuant to
Section 7.1 do not exceed $50,000,000.

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” of any Person at any date, without duplication, means (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses (a)
through (f), (h) all obligations of the kind referred to in clauses (a) through
(g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, (i)
all Securitization Attributable Indebtedness incurred in by such Person
connection with any Securitization in which such Person participates, and (j)
for the purposes of Section 11(f) only, the Swap Termination Value (but in no
event to be an amount less than zero) in respect of Swap Agreements to which
such Person is a party;  provided, however, that “Indebtedness” of the Company
and its Restricted Subsidiaries shall not include any amounts owed or other
obligations of the Company or any Restricted Subsidiary related to the Taxable
Special Obligation Development Lease Revenue Bonds (Sid Tool Co., Inc. Project)
dated December 4, 2012 in the aggregate principal amount of up to $35,000,000
pursuant to that certain Bond Advance Agreement and Assignment of Lease and
Rental Payments, dated as of December 4, 2012. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any



A-9

--------------------------------------------------------------------------------

 

 

 

partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Payment Date” means, for any Note bearing a floating interest rate,
the “Interest Payment Dates” set forth in such Note.

“Interest Period” means, with respect to any Note bearing a floating interest
rate, the Initial Interest Period thereof (as specified in the Confirmation of
Acceptance for such Note) and thereafter a period commencing on and including a
Reset Date and ending on (but excluding) the next succeeding Interest Payment
Date.

“Issuance Period” is defined in Section 2.2(b).

“Investments” is defined in Section 10.8.

“Joint Venture” means (a) a Subsidiary a portion of the Capital Stock of which
is owned by a Person or Persons other than (x) the Group Members and (y) Persons
holding directors’ qualifying shares or other similar interests and (b) any
Person owned directly or indirectly, in whole or in part, by any Subsidiary
described in the foregoing clause (a).

“Leverage Ratio Step-Up Notice”  is defined in Section 10.3(a).

“Leverage Ratio Step-Up Period”  is defined in Section 10.3(a).

“LIBOR” means, in relation to the interest being borne during any Interest
Period by any Note that bears a floating interest rate, for any Reset Date:

(i)     the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) for a period of the Designated Maturity which appears on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the Reset Date; or

(ii)    if for any reason such rate is not reported in accordance with the above
clause (i) or is unavailable, then “LIBOR” means the rate per annum at which
deposits in Dollars are offered by the Reference Banks at approximately 11:00
A.M. (London time) two (2) Business Days prior to the Reset Date to prime banks
in the London interbank market for a period of the Designated Maturity



A-10

--------------------------------------------------------------------------------

 

 

 

commencing on that Reset Date.  MetLife will request the principal London office
of each of the Reference Banks to provide a quotation of its rate.  If at least
two quotations are provided, the rate for that Reset Date will be the arithmetic
mean of the quotations.  If fewer than two quotations are provided as requested
the rate for the Reset Date will be the arithmetic mean of the rates quoted by
major banks in London, selected by MetLife at approximately 11:00 A.M. (London
time) two (2) Business Days prior to the Reset Date for loans in Dollars to
prime banks in the London interbank market for a period of the Designated
Maturity commencing on that Reset Date.

“LIBOR Breakage Amount” shall mean, as of the date of any payment or prepayment
of any Note that bears a floating interest rate then being paid or prepaid, any
loss, cost or expense reasonably incurred by any holder of such Note as a result
of any payment or prepayment of such Note (whether voluntary, mandatory,
automatic, by reason of acceleration or otherwise) on a day other than a
regularly scheduled Interest Payment Date for such Note or at the scheduled
maturity, and any loss or expense arising from the liquidation or reemployment
of funds obtained by it or from fees payable to terminate the deposits from
which such funds were obtained.  Each holder shall determine the portion of the
LIBOR Breakage Amount with respect to the principal amount of its Notes then
being paid or prepaid (or required to be paid or prepaid) by written notice to
the Company of such Notes setting forth such determination in reasonable
detail.  Each such determination shall be conclusive absent manifest error.

“LIBOR Rate Note Margin” means, with respect to any Note bearing a floating
interest rate, the margin specified for such Note in the relevant Confirmation
of Acceptance.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any capital lease having substantially the same economic effect as any of
the foregoing).

“Make‑Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties, of the Company and its Subsidiaries
taken as a whole.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Company and its Restricted Subsidiaries in excess of
$100,000,000. 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, (c) the ability
of any Subsidiary Guarantor to perform its obligations



A-11

--------------------------------------------------------------------------------

 

 

 

under its Subsidiary Guaranty, or (d) the validity or enforceability of this
Agreement, the Notes or the Subsidiary Guaranty.

“Material Credit Facility” means, as to the Company and its Subsidiaries:

(a)    the Credit Agreement;

(b)    the Amended and Restated Note Purchase Agreement dated as of April 14,
2017 among the Company, New York Life Insurance Company and the other
institutional investors party thereto, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;

(c)    the Note Purchase and Private Shelf Facility Agreement dated as of
January 12, 2018 among the Company, PGIM, Inc. and the other institutional
investors party thereto, including any renewals, extensions, amendments,
supplements, restatements, replacement or refinancing; and

(d)    any other note purchase agreement, shelf facility or other similar
institutional private placement financing providing for the issuance or sale of
debt securities, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancings thereof.

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Company or any of its
Restricted Subsidiaries in excess of $100,000,000.

“Maturity Date” is defined in the first paragraph of each Note.

“MetLife” is defined in the first paragraph of this Agreement.

“MetLife Party” means any affiliate of MetLife and any Related Purchaser.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Non‑U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Restricted Subsidiary primarily for the benefit of employees of the Company
or one or more Restricted Subsidiaries residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and (b) is not subject to
ERISA or the Code.





A-12

--------------------------------------------------------------------------------

 

 

 

“Note Documents” means this Agreement, the Subsidiary Guaranty, the Notes and
any amendment, supplement or other modification to any of the foregoing.

“Notes” is defined in Section 1.2.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Original Entities” means those the Company and the Subsidiaries listed on
Schedule 10.3 hereto.

“Overnight Interest Rate” means with respect to an Accepted Note, the actual
rate of interest, if any, received by the Purchaser which intends to purchase
such Accepted Note on the overnight deposit of the funds intended to be used for
the purchase of such Accepted Note, it being understood that reasonable efforts
will be made by or on behalf of the Purchaser to make any such deposit in an
interest bearing account.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Investors” means the collective reference to (a) Mitchell Jacobson,
(b) Marjorie Gershwind Fiverson, (c) Erik Gershwind, (d) Stacey Bennett, (e) the
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of Mitchell Jacobson, Marjorie Gershwind Fiverson, Erik Gershwind
or Stacey Bennett including, but not limited to, such one or more organizations
to which transfers are deductible for Federal, estate, gift or income tax
purposes and (f) any trust, business trust, limited liability company or other
entity, the beneficiaries, beneficial owners or equity holders of which include
only Mitchell Jacobson, Marjorie Gershwind Fiverson, Erik Gershwind, Stacey
Bennett, their spouses, their lineal descendants and any other members of their
families, and such one or more organizations to which transfers are deductible
for Federal, estate, gift, or income tax purposes.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.





A-13

--------------------------------------------------------------------------------

 

 

 

“Priority Debt” without duplication, means (a) all Indebtedness of Restricted
Subsidiaries which are not Subsidiary Guarantors, (b) all Indebtedness of the
Company or any of its Restricted Subsidiaries secured by a Lien other than Liens
permitted by Section 10.5(d) through Section 10.5(o) and (c) all Indebtedness of
the Company or any of its Restricted Subsidiaries incurred in connection with
any Securitization.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date”  is defined in Section 8.7(b).

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” is defined in the first paragraph of this Agreement
and also includes such Purchaser’s successors and assigns (so long as any such
assignment complies with Section 13.2), provided, however, that any Purchaser of
a Note that ceases to be the registered holder or a beneficial owner (through a
nominee) of such Note as the result of a transfer thereof pursuant to
Section 13.2 shall cease to be included within the meaning of “Purchaser” of
such Note for the purposes of this Agreement upon such transfer.

“Purchaser Schedule” means collectively each Purchaser Schedule attached to the
applicable Confirmation of Acceptance in the case of any Shelf Notes.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Quotation” shall have the meaning provided in Section 2.2(d).

“Reference Banks” means Barclays Bank plc, JPMorgan Chase & Co., HSBC Bank plc,
Citibank N.A. and Deutsche Bank AG.

“Reference Period” means any period of four consecutive fiscal quarters.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Related Purchaser” means any client that is advised or managed by MetLife, any
Affiliate of MetLife or any client, managed account, investment fund or other
vehicle for which MetLife or any Affiliate of MetLife acts as investment advisor
or portfolio manager.

“Reinvestment Yield” is defined in Section 8.6.

“Remaining Average Life” is defined in Section 8.6.





A-14

--------------------------------------------------------------------------------

 

 

 

“Remaining Scheduled Payments” is defined in Section 8.6.

“Reported” is defined in Section 8.6.

“Request for Purchase” is defined in Section 2.2(c).

“Required Holders” means the holders of at least 51% in principal amount of the
Notes at the time outstanding (exclusive of Notes then owned by the Company or
any of its Affiliates).  If, at any time, there are no issued and outstanding
Notes under this Agreement, then Required Holders shall mean MetLife.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Rescheduled Closing Day” is defined in Section 3.3.

“Reset Date” means, with respect to any Note bearing a floating interest rate,
the first date of any Interest Period for such Note.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means any payment of dividends, any payment on account of
the purchase, redemption, defeasance, retirement or other acquisition of any
Capital Stock and any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

“Securitization” means any transaction or series of transactions entered into by
the Company or any Restricted Subsidiary pursuant to which the Company or such
Restricted Subsidiary, as the case may be, sells, conveys or otherwise transfers
to a Securitization Vehicle Securitization Assets of the Company or such
Restricted Subsidiary (or grants a security interest in such Securitization
Assets transferred or purported to be transferred to such Securitization



A-15

--------------------------------------------------------------------------------

 

 

 

Vehicle), and which Securitization Vehicle finances the acquisition of such
Securitization Assets (i) with proceeds from the issuance or sale of Third Party
Interests, (ii) with Sellers’ Retained Interests and/or (iii) with proceeds from
the sale or collection of Securitization Assets previously purchased by such
Securitization Vehicle.

“Securitization Assets” means any accounts receivable owed to or owned by the
Company or any Restricted Subsidiary (whether now existing or arising or
acquired in the future) arising in the ordinary course of business from the sale
of goods or services, all collateral securing such accounts receivable, all
contracts and contract rights and all guarantees or other obligations in respect
of such accounts receivable, all proceeds of such accounts receivable and other
assets (including contract rights) which are of the type customarily transferred
in connection with securitizations of accounts receivable and which are sold,
transferred or otherwise conveyed by the Company or a Restricted Subsidiary to a
Securitization Vehicle in connection with a Securitization permitted by
Section 10.7.

“Securitization Attributable Indebtedness” means the amount of obligations
outstanding under the legal documents entered into as part of any accounts
receivable securitization or similar transaction relating to accounts receivable
originated by the Company or any Restricted Subsidiary on any date of
determination that corresponds to the outstanding net investment (including
loans) of, or cash purchase price paid by, the unaffiliated third party
purchasers or financial institutions participating in such transaction and, as
such, would be characterized as principal if such securitization were structured
as a secured lending transaction rather than as a purchase (or, to the extent
structured as a secured lending transaction, is principal).  For the avoidance
of doubt, “Securitization Attributable Indebtedness” shall not include (a)
obligations that correspond to a deferred purchase price or other consideration
owing to the Company or any Restricted Subsidiary funded on a deferred basis
from the proceeds of the collections on such receivables, a subordinated
interest held by the Company or any Restricted Subsidiary or the reserve or
over-collateralization established or maintained for the benefit of the
unaffiliated third party purchasers or financial institutions participating in
such transaction, and (b) obligations arising under uncommitted factoring
arrangements and similar uncommitted sale transactions.

“Securitization Vehicle” means a Person that is a direct wholly owned Subsidiary
of the Company or a Restricted Subsidiary formed for the purpose of effecting
one or more Securitizations to which the Company or its Restricted Subsidiaries
transfer Securitization Assets and which, in connection therewith, issues or
sells Third Party Interests or Sellers’ Retained Interests; provided that such
Securitization Vehicle shall engage in no business other than the purchase of
Securitization Assets pursuant to Securitizations permitted by Section 10.7, the
issuance or sale of Third Party Interests or other funding of such
Securitizations and any activities reasonably related thereto, and provided
further that:

(x)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Securitization Vehicle (i) is guaranteed by the Company or
any Restricted Subsidiary (excluding guarantees of obligations (other than the
principal of and interest on Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is with recourse to or obligates the Company or any
Restricted Subsidiary (other than such



A-16

--------------------------------------------------------------------------------

 

 

 

Securitization Vehicle) of the Company in any way other than pursuant to
Standard Securitization Undertakings, or (iii) subjects any property or asset of
the Company or any Restricted Subsidiary (other than such Securitization
Vehicle)of the Company, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

(y)    neither the Company nor any Restricted Subsidiary has any material
contract, agreement, arrangement or understanding with such Securitization
Vehicle other than on terms which the Company reasonably believes to be no less
favorable to the Company or such Restricted Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Company and
other than Standard Securitization Undertakings; and

(z)    neither the Company nor any Restricted Subsidiary has any obligation to
maintain or preserve such Securitization Vehicle’s financial condition or cause
such Securitization Vehicle to achieve certain levels of operating results.

“Sellers’ Retained Interests” means the debt or equity interests held by or
deferred purchase price payable to the Company or any Restricted Subsidiary in a
Securitization Vehicle to which Securitization Assets have been transferred in a
Securitization permitted by Section 10.7, including any such debt, equity or
deferred purchase price received in consideration for the Securitization Assets
transferred.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series” is defined in Section 1.2.

“Settlement Date” is defined in Section 8.6.

“Shelf Closing” means, with respect to any Accepted Note, the closing of the
sale and purchase for such Accepted Note on the applicable Closing Day for such
Accepted Note as provided for in Section 3.2.

“Shelf Notes” is defined in Section 1.2.

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Step-Up Interest” is defined in Section 10.3(a).





A-17

--------------------------------------------------------------------------------

 

 

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means each Restricted Subsidiary that has executed and
delivered the Subsidiary Guaranty or joined such Subsidiary Guaranty by
executing a joinder thereto; provided that, until the Subsidiary Guaranty is
executed and delivered on the first Closing, for purposes of Sections 9 and 10,
“Subsidiary Guarantor” shall mean each Subsidiary that guarantees or otherwise
becomes liable at any time, whether as a borrower or an additional or
co‑borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility.

“Subsidiary Guaranty” means that certain guaranty to be executed and delivered
on the first Closing by the Subsidiary Guarantors party thereto for the benefit
of the holders of the Notes substantially in the form of Exhibit 2.3, as
amended, restated or otherwise modified from time to time.

“Subsidiary Guaranty Supplement” is defined in Section 9.6(a)(i).

“Substitute Purchaser” is defined in Section 21.

“SVO” means the Securities Valuation Office of the NAIC.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a “Swap Agreement”.

 “Swap Termination Value” means, in respect of any Swap Agreement, after taking
into account the effect of any legally enforceable netting agreement relating
thereto, (a) for any date on or after the date such Swap Agreement has been
closed out and the termination value has been determined in accordance
therewith, such termination value and (b) for any date prior to the date
referenced in clause (a), the amount determined as the mark-to-market value for
such Swap Agreement, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Agreement.





A-18

--------------------------------------------------------------------------------

 

 

 

“Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued or sold for cash
consideration by the relevant Securitization Vehicle to banks, financing
conduits, investors or other financing sources (other than the Company and its
Restricted Subsidiaries) the proceeds of which are used to finance, in whole or
in part, the purchase by such Securitization Vehicle of Securitization Assets in
a Securitization. The amount of any Third Party Interests shall be deemed to
equal the aggregate principal, stated or invested amount of such Third Party
Interests which are outstanding at such time.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
board of directors of the Company as an Unrestricted Subsidiary pursuant to
Section 9.7.

“Unrestricted Designation” means the designation in accordance with Section 9.7
of (i) any Restricted Subsidiary as an Unrestricted Subsidiary and (ii) any
designation of a newly created or acquired Subsidiary as an Unrestricted
Subsidiary.

“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

A-19

--------------------------------------------------------------------------------

 

 

 

Schedule 5.3

Disclosure  Materials

﻿

None.

﻿

 

Schedule 5.3
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Schedule 5.4

﻿

Subsidiaries of the  Company and
Ownership of Subsidiary Stock

(i)     Subsidiaries

﻿

﻿

 

 

 

 

Name of  Subsidiary

Jurisdiction

Percentage of 
each  class of 
Capital  Stock 
owned by the 
Company or 
any  Subsidiary

Subsidiary 
Guarantor
(Yes/No)  1

Restricted

Subsidiary

(Yes/No)

MSC Acquisition Corp III

New York

100% owned by the Company

No

Yes

MSC Acquisition Corp VI

New York

100% owned by the Company

No

Yes

MSC Acquisition Corp VII

New York

100% owned by the Company

No

Yes

MSC Foreign Properties Corporation

Delaware

100% owned by the Company

No

Yes

MSC Services Corp.

New York

100% owned by the Company

No

Yes

Primeline International, Inc.

New York

100% owned by the Company

No

Yes

Sid Tool Co., Inc.

New York

100% owned by the Company

Yes

Yes

Mission Real Estate Acquisition Company

Delaware

100% owned by Sid Tool Co., Inc.

No

Yes

Swiss Precision Instruments Inc.

California

100% owned by the Company

No

Yes

J&L America, Inc.

Michigan

100% owned by MSC Acquisition Corp VI

Yes

Yes

﻿

_______________________

1 Column completed as if Notes were issued simultaneously with the execution of
the Agreement.



Schedule 5.4
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 



Name of  Subsidiary

Jurisdiction

Percentage of 
each  class of 
Capital  Stock 
owned by the 
Company or 
any  Subsidiary

Subsidiary 
Guarantor
(Yes/No)  1

Restricted

Subsidiary

(Yes/No)

American Specialty Grinding Co., Inc.

Massachusetts

100% owned by Sid Tool Co., Inc.

No

Yes

MSC Contract Management, Inc.

New York

100% owned by Sid Tool Co., Inc.

Yes

Yes

MSC Industrial Supply ULC

British Columbia, Canada

100% owned by Sid Tool Co., Inc.

No

Yes

MSC Industrial Supply Co.

UK

100% owned by J & L America, Inc.

No

Yes

Deco Tool, an MSC Company, LLC

Delaware

100% owned by Sid Tool Co., Inc.

Yes

Yes

MSC Acquisition Subsidiary LLC

Delaware

100% owned by Sid Tool Co., Inc.

No

Yes

﻿

(ii)    Affiliates:

1.    Each of Mitchell Jacobson, Marjorie Gershwind Fiverson and the Mitchell L.
Jacobson 2005 GRAT No. 2 Trust own more than 10% of voting power of the
Company’s outstanding equity securities. For additional detail regarding
beneficial ownership of the Company’s securities, please refer to the “Security
Ownership Of Certain Beneficial Owners And Management” section of the Company’s
most recent proxy statement.

2.    The Directors and Senior Officers of the Company.

(iii)   Company’s Directors and Senior Officers:

Directors

﻿

Jonathan Byrnes

Roger Fradin

Erik Gershwind

Louise Goeser

Mitchell Jacobson

Michael Kaufmann

Denis Kelly

Steven Paladino

Philip Peller





5.4-2

--------------------------------------------------------------------------------

 

 

Senior Officers

﻿

﻿

 

Erik Gershwind

President and Chief Executive Officer

Rustom Jilla

Executive Vice President and Chief Financial Officer

Douglas Jones

Executive Vice President and Chief Supply Chain Officer

Steven Baruch

Executive Vice President, Chief Strategy and Marketing Officer

Steve Armstrong

Senior Vice President, General Counsel and Corporate Secretary

Charles Bonomo

Senior Vice President and Chief Information Officer

Christopher Davanzo

Senior Vice President, Finance and Corporate Controller

Kari Heerdt

Senior Vice President and Chief People Officer

Gregory Polli

Senior Vice President, Product Management

David Wright

Senior Vice President, Sales

﻿

﻿

﻿

﻿

﻿

﻿

 

5.4-3

--------------------------------------------------------------------------------

 

 

Schedule 5.5

Financial  Statements

1.    Audited consolidated financial statements of the Company for the fiscal
years ending August 31, 2013, August 30, 2014, August 29, 2015, September 3,
2016, and September 2, 2017.

2.    Unaudited consolidated interim financial statements of the Company for the
fiscal quarter ending December 2, 2017.

﻿

﻿

 

Schedule 5.5
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Schedule 5.15

Existing  Indebtedness

﻿

﻿

 

 

 

 

Instrument

Obligor(s)

Obligee

Principal Amount  Outstanding2

Collateral

Note Purchase Agreement dated July 28, 2016, for 2.65% Senior Notes, Series A,
due July 28, 2023 and 2.90% Senior Notes, Series B, due July 28, 2026

MSC Industrial Direct Co., Inc. (Issuer)

MSC Contract Management, Inc. (Guarantor)

Sid Tool Co., Inc. (Guarantor)

J&L America, Inc. (Guarantor)

Deco Tool, an MSC Company, LLC (Guarantor)

New York Life Insurance Company

and

The other noteholders from time to time party thereto

Series A:

$75,000,000

 

Series B:

$100,000,000

None.

Credit Agreement dated April 14, 2017

MSC Industrial Direct Co., Inc. (Borrower)

MSC Contract Management, Inc. (Guarantor)

Sid Tool Co., Inc. (Guarantor)

J&L America, Inc. (Guarantor)

Deco Tool, an MSC Company, LLC (Guarantor)

JPMorgan Chase Bank, N.A.

and

The several Lenders from time to time party thereto

$291,000,000

None.

﻿

_______________________

2 As of December 2, 2017.





Schedule 5.15
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 



﻿

Instrument

Obligor(s)

Obligee

Principal Amount  Outstanding2

Collateral

Private Shelf and Note Purchase Agreement dated January 12, 2018,  for 3.04%
Senior Notes, Series A, due January 12, 2023

MSC Industrial Direct Co., Inc. (Borrower)

MSC Contract Management, Inc. (Guarantor)

Sid Tool Co., Inc. (Guarantor)

J&L America, Inc. (Guarantor)

Deco Tool, an MSC Company, LLC (Guarantor)

PGIM, Inc.

and

The other noteholders from time to time party thereto

$50,000,000

None.

MSC Contract Management, Inc. has entered into various equipment leases with
International Business Machines Corporation – Lease agreements dated October 30,
2015, for hardware, software maintenance, and software licenses for the Power
Series Hardware located in Atlanta to run the platform for our Legacy
Development, Quality Assurance and Disaster Recovery systems.

MSC Contract Management, Inc.

IBM Corporation

$689,208

The respective leased property

﻿





-2-

--------------------------------------------------------------------------------

 

 



﻿

Instrument

Obligor(s)

Obligee

Principal Amount  Outstanding2

Collateral

MSC Contract Management, Inc. has entered into a deferred financing arrangement
with International Business Machines Corporation where terms provide installment
payments under the Sirius Purchase Agreement.

MSC Contract Management, Inc.

IBM Credit LLC

$721,337

The respective leased property

﻿

﻿

﻿

﻿

 

-3-

--------------------------------------------------------------------------------

 

 

Schedule 10.3

﻿

Original  Entities

﻿

﻿

 

Name of  Entity

Jurisdiction

MSC Industrial Direct Co., Inc.

New York

MSC Acquisition Corp III

New York

MSC Acquisition Corp VI

New York

MSC Acquisition Corp VII

New York

MSC Foreign Properties Corporation

Delaware

MSC Services Corp.

New York

Primeline International, Inc.

New York

Sid Tool Co., Inc.

New York

Mission Real Estate Acquisition Company

Delaware

Swiss Precision Instruments Inc.

California

J&L America, Inc.

Michigan

American Specialty Grinding Co., Inc.

Massachusetts

MSC Contract Management, Inc.

New York

MSC Industrial Supply ULC

British Columbia, Canada

MSC Industrial Supply Co.

UK

Deco Tool, an MSC Company, LLC

Delaware

MSC Acquisition Subsidiary LLC

Delaware

﻿

﻿

﻿

 

Schedule 10.3
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Schedule 10.5

Existing  Liens

Those Liens described in UCC financing statements filed against MSC Industrial
Direct Co., Inc., Sid Tool Co., Inc. and MSC Contract Management, Inc. and in
effect as of November 13, 2017, in each case, as debtor, securing leased
equipment, hardware and software from various companies including IBM Credit
LLC, SG Equipment Finance USA Corp., HYG Financial Services, Inc., and TCF
Equipment Finance.  The aggregate amount of the obligations secured by such
Liens as of the date hereof does not exceed $20,000,000.

﻿

﻿

﻿

﻿

 

Schedule 10.5
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Schedule 10.8

Existing  Investments

1.    Taxable Special Obligation Development Lease Revenue Bonds (Sid Tool Co.,
Inc. Project) dated December 4, 2012 in the aggregate principal amount of up to
$35,000,000 pursuant to that certain Bond Advance Agreement and Assignment of
Lease and Rental Payments, dated as of December 4, 2012.

2.    Guarantee by Sid Tool Co., Inc., MSC Contract Management, Inc., J & L
America, and Deco Tool, an MSC Company, LLC of the Note Purchase Agreement dated
July 28, 2016, between MSC Industrial Direct Co., Inc. and New York Life
Insurance Company and the other noteholders, for 2.65% Senior Notes, Series A,
due July 28, 2023, in the aggregate principal amount of $75,000,000 and 2.90%
Senior Notes, Series B, due July 28, 2026, in the aggregate principal amount of
$100,000,000.

3.    Guarantee by Sid Tool Co., Inc., MSC Contract Management, Inc., J & L
America, and Deco Tool, an MSC Company, LLC of the Credit Agreement dated
April 14, 2017, between MSC Industrial Direct Co., Inc., J.P. Morgan, as
Administrative Agent and the lenders from time to time party thereto, for a
five-year unsecured revolving loan facility in the aggregate amount of
$600,000,000.

4.    Guarantee by Sid Tool Co., Inc., MSC Contract Management, Inc., J & L
America, and Deco Tool, an MSC Company, LLC of the Note Purchase and Private
Shelf Agreement, dated as of January 12, 2018, by and among MSC Industrial
Direct Co., Inc. and PGIM, Inc. and the other noteholders, for 3.04% Senior
Notes, Series A, due January 12, 2023, in the aggregate principal amount of
$50,000,000.

﻿

﻿

 

Schedule 10.8
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Schedule 10.9

Existing  Transactions with Affiliates

None.

﻿

﻿

﻿

 

Schedule 10.9
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 

[Form of  Fixed  Rate  Shelf  Note]

MSC Industrial  Direct  Co., Inc.

[___%] Senior  Note, Series [___], due _______ __, ____

﻿

No. [_____]
PPN [______________]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

﻿

For Value Received, the undersigned, MSC Industrial Direct Co., Inc.  (herein
called the “Company”), a corporation organized and existing under the laws of
the State of New York, hereby promises to pay to [____________], or its
registered assigns, the principal sum of [_____________________] Dollars (or so
much thereof as shall not have been prepaid) on [___________] [on the Maturity
Date specified above (or so much thereof as shall not have been
prepaid),][payable on the Principal Prepayment Dates and in the amounts
specified above, and on the Maturity Date specified above in an amount equal to
the unpaid balance of the principal hereof], with interest (computed on the
basis of a 360‑day year of twelve 30 day months) (a) on the unpaid balance
hereof at the Interest Rate per annum specified above (subject to adjustment as
provided in Section 10.3 of the Note Purchase Agreement referred to below),
payable on each Interest Payment Date next succeeding the date hereof, and the
Maturity Date until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make‑Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 2% over the Interest Rate
specified above (subject to adjustment as provided in Section 10.3 of the Note
Purchase Agreement referred to below) or (ii) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York
City, New York as its “base” or “prime” rate, payable on each Interest Payment
Date as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. in New York City, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Private Shelf Agreement, dated as of January
12, 2018 (as from time to time amended, the “Note Purchase Agreement”), between
MSC Industrial Direct Co., Inc.,  MetLife Investment Advisors, LLC and each
MetLife Party which becomes a party thereto and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof,



Exhibit 1-A

(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------

 

 

to have (i) agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

Pursuant to the Subsidiary Guaranty, the Subsidiary Guarantors have absolutely
and unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
all of its obligations contained in the Note Purchase Agreement all as more
fully set forth in the Subsidiary Guaranty.

[The Company will make required prepayments of principal on the dates and in the
amounts specified above and in the Note Purchase Agreement.] This Note is [also]
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

﻿

﻿

 

 

﻿

MSC Industrial  Direct  Co., Inc.

﻿

 

 

﻿

 

 

﻿

By

 

﻿

 

[Title]

﻿

﻿

 

1-A-2

 

--------------------------------------------------------------------------------

 

 

[Form of  Floating  Rate  Shelf  Note]

MSC Industrial  Direct  Co., Inc.

Floating  Rate  Senior  Note, Series [___], due _______ __, ____

﻿

﻿

No. [_____]
PPN [______________]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

﻿

For Value Received, the undersigned, MSC Industrial Direct Co., Inc.  (herein
called the “Company”), a corporation organized and existing under the laws of
the State of New York, hereby promises to pay to [____________], or its
registered assigns, the principal sum of [_____________________] Dollars (or so
much thereof as shall not have been prepaid) on [___________] (the “Maturity
Date”), with interest (computed on the basis of the actual number of days
elapsed and a 360‑day year) (a) on the unpaid balance hereof at a rate of [___]%
per annum equal to the sum of LIBOR (as determined from time to time for the
relevant Interest Period as provided in the Note Purchase Agreement referred to
below) plus the LIBOR Rate Note Margin specified above (and subject to
adjustment as provided in Section 10.3 of the Note Purchase Agreement referred
to below), payable on each Interest Payment Date next succeeding the date hereof
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Applicable Premium, if any, and LIBOR
Breakage Amount, at a rate per annum (the “Default Rate”) from time to time
equal to the greater of (i) 2% over the Adjusted LIBOR Rate for this Note or
(ii) 2% over the rate of interest publicly announced by JPMorgan Chase Bank,
N.A. from time to time in New York City, New York as its “base” or “prime” rate,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Applicable Premium and LIBOR
Breakage Amount with respect to this Note are to be made in lawful money of the
United States of America at JPMorgan Chase Bank, N.A. in New York City, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Private Shelf Agreement, dated as of January
12, 2018 (as from time to time amended, the “Note Purchase Agreement”), between
MSC Industrial Direct Co., Inc., MetLife Investment Advisors, LLC and each
MetLife Party which becomes a party thereto and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof,



Exhibit 1-B

(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------

 



to have (i) agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

Pursuant to the Subsidiary Guaranty, the Subsidiary Guarantors have absolutely
and unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
all of its obligations contained in the Note Purchase Agreement all as more
fully set forth in the Subsidiary Guaranty.

[The Company will make required prepayments of principal on the dates and in the
amounts specified above and in the Note Purchase Agreement.] This Note is [also]
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any Applicable Premium and LIBOR Breakage Amount) and with the effect
provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

﻿

﻿

 

 

﻿

MSC Industrial  Direct  Co., Inc.

﻿

 

 

﻿

 

 

﻿

By

 

﻿

 

[Title]

﻿

 

1-B-2

 

--------------------------------------------------------------------------------

 

 

[Form of  Request for  Purchase]

MSC Industrial  Direct  Co., Inc.

﻿

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of January 12, 2018, between MSC Industrial Direct Co.,
Inc., a New York corporation (herein called the “Company”), MetLife Investment
Advisors, LLC and each MetLife Party (as defined in the Agreement) which becomes
a party thereto.  Capitalized terms used and not otherwise defined herein shall
have the respective meanings specified in the Agreement.

Pursuant to Section 2.1(c) of the Agreement, the Company hereby makes the
following Request for Purchase:

1.         Aggregate principal amount of

the Shelf Notes covered hereby

(the “Notes”)  ...................  [$__________] 3

2.         [Fixed/Floating] Interest Rate:

For Floating Rate Notes Only: Interest Period:   [1/3/6 months]

For Fixed Rate Notes Only:  Interest Payment Period:  [quarterly or semiannually
in arrears]

3.         Individual specifications of the Notes:

﻿

﻿

 

 

 

Principal Amount

Final Maturity
Date

Principal Prepayment
Dates and Amounts

Interest
Payment Period

﻿

 

 

[monthly] [quarterly] [semi‑annual]

﻿

4.Use of proceeds of the Notes:

5.Proposed day for the closing of the purchase and sale of the Notes:

6.The purchase price of the Notes is to be transferred to:

________________________

3 Minimum principal amount of Notes is $10,000,000 and maximum principal amount
shall not to exceed the Available Facility Amount.





Exhibit 2.2(c)

(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------

 





﻿

 

 

Name and  Address 
and ABA Routing 
Number of Bank

Number of 
Account

Name & Telephone 
No.  of  Bank  Officer

﻿

 

 

﻿

7.The Company certifies that (a) [except as set forth on Exhibit A hereto,] the
representations and warranties contained in Section 5 of the Agreement are true
on and as of the date of this Request for Purchase and (b) that there exists on
the date of this Request for Purchase no Event of Default or Default.

﻿

﻿

﻿

﻿

 

 

Dated:

MSC Industrial  Direct  Co., Inc.

﻿

 

 

﻿

 

 

﻿

By

 

﻿

 

[Authorized Officer]

﻿

 

 

﻿





2.2(c)-2

 

--------------------------------------------------------------------------------

 





[Exhibit A]

﻿

[Updated  Representations & Warranties]

The Section references hereinafter set forth correspond to the similar sections
of the Agreement which are supplemented hereby:

﻿

﻿

﻿

﻿

 

2.2(c)-3

 

--------------------------------------------------------------------------------

 

 

﻿

[Form of  Confirmation of  Acceptance]

MSC Industrial  Direct  Co., Inc.

﻿

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of January 12, 2018, between MSC Industrial Direct Co.,
Inc., a New York corporation (herein called the “Company”), MetLife Investment
Advisors, LLC and each MetLife Party as defined in the Agreement which becomes a
party thereto.  Capitalized terms used and not otherwise defined herein shall
have the respective meanings specified in the Agreement.

MetLife or the MetLife Party which is named below as a Purchaser of Shelf Notes
hereby confirms the representations as to such Shelf Notes set forth in Section
6 of the Agreement, and agrees to be bound by the provisions of the Agreement
applicable to the Purchasers or holders of the Notes.

Pursuant to Section 2.1(e) of the Agreement, an Acceptance with respect to the
following Accepted Shelf Notes is hereby confirmed:

I.         Accepted Shelf Notes:  Aggregate principal amount of

the Shelf Notes covered hereby

(the “Notes”)  ...................  [$__________]

(A)      (a)       Name of Purchaser:

(b)       Principal amount:

(c)       Final maturity date:

(d)       [Fixed] Interest rate [LIBOR Rate Note Margin]:

(e)       Fixed Interest Notes payment period:  [_______] in arrears

Floating Rate Notes Interest Period: [1, 3 or 6 months]

(f)       [Applicable Premium for Floating Rate Notes]

(g)       Payment and notice instructions: As set forth on attached Purchaser
Schedule

(B)      (a)       Name of Purchaser:

(b)       Principal amount:

(c)       Final maturity date:





Exhibit 2.2(e)

(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------

 

 

(d)       [Fixed] Interest rate [LIBOR Rate Note Margin]:

(e)       Fixed Interest Notes payment period:  [_______] in arrears

Floating Rate Notes Interest Period: [1, 3 or 6 months]

(f)       [Applicable Premium for Floating Rate Notes]

(g)       Payment and notice instructions: As set forth on attached Purchaser
Schedule

[(C), (D)..... same information as above.]

II.        Closing Day:

﻿

﻿

 

 

Dated: _____________

MSC Industrial  Direct  Co., Inc.

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

Dated:

 

﻿

 

 

﻿

 

 

Dated: _____________

 

 

﻿

 

 

﻿

 

 

﻿

MetLife  Investment  Advisors, LLC

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

[Purchasers of  Shelf  Notes]

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

[Attach Purchaser Schedules]

 

2.2(e)-2

--------------------------------------------------------------------------------

 

 

[Form of  Subsidiary  Guaranty]

Subsidiary  Guaranty

Subsidiary  Guaranty, dated as of [_______________], made by each of the
companies that are signatories hereto (the “Subsidiary Guarantors”), in favor of
the holders (the “Noteholders”) of Notes (as defined below) issued pursuant to
the Note Purchase and Private Shelf Agreement dated as of January 12, 2018 (as
amended, supplemented or otherwise modified, from time to time, the “Note
Purchase Agreement”), among MSC Industrial Direct Co., Inc. (the
“Company”) MetLife Investment Advisors, LLC (“MetLife”) and the Noteholders.

W i t n e s s e t h:

Whereas, pursuant to the Note Purchase Agreement, the Noteholders have agreed
to purchase (i) $[AA,000,000] aggregate principal amount of the Company’s Senior
Notes, Series A, due [Series A Maturity] (the “Series A Notes”) upon the terms
and subject to the conditions set forth therein in the Confirmation of
Acceptance dated as of [__________]; and (ii) MetLife along with any other
MetLife Party which becomes a party to the Note Purchase Agreement may purchase
additional shelf notes pursuant to the terms thereof (the “Shelf Notes”, and
together with the Series A Notes, the “Notes”).

Whereas, the Company is a member of an affiliated group of companies that
includes each Subsidiary Guarantor;

Whereas, the proceeds of the Series A Notes and possible future proceeds from
the Shelf Notes purchased under the Note Purchase Agreement will be used in part
to enable the Company to make valuable transfers to each Subsidiary Guarantor in
connection with the operation of its business;

Whereas, the Company and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Note
Purchase Agreement; and

Whereas, it is a condition precedent to the obligation of the Noteholders to
purchase the Series A Notes from the Company under the Note Purchase
Agreement and their consent to execute and deliver the Note Purchase Agreement 
that the Subsidiary Guarantors shall have executed and delivered this Subsidiary
Guaranty to the Noteholders.

Now, Therefore, in consideration of the premises and to induce the Noteholders
to enter into the Note Purchase Agreement and to induce the Noteholders to
purchase the Notes from the Company pursuant to the Note Purchase Agreement, the
Subsidiary Guarantors hereby agree with the Noteholders, as follows:





Exhibit 2.3

(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------

 

 

Section 1.    Defined  Terms. 

(a)    “Note Documents” means the Note Purchase Agreement, this Subsidiary
Guaranty, the Notes and any amendment, waiver, supplement or other modification
to any of the foregoing.

         “Obligations” means the unpaid principal of, interest on  (including
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) or any Make-Whole Amount on the Notes and all other
obligations and liabilities of the Company to any Noteholder, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Note Purchase Agreement, any Note Document or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Noteholders
that are required to be paid by the Company pursuant hereto) or otherwise.

(b)    Unless otherwise defined herein, terms defined in the Note Purchase
Agreement and used herein shall have the meanings given to them in the Note
Purchase Agreement. 

(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Subsidiary Guaranty shall refer to this Subsidiary Guaranty as
a whole and not to any particular provision of this Subsidiary Guaranty, and
section and paragraph references are to this Subsidiary Guaranty unless
otherwise specified.

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 2.    Subsidiary  Guaranty.

(a)    Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Noteholders for the ratable
benefit of such Noteholders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Company when due (whether at the stated maturity, by acceleration or otherwise)
of the Note Purchase Agreement and the Obligations.

(b)    Anything herein or in any other Note Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Note Documents shall in no event exceed the amount which can
be guaranteed by such Subsidiary Guarantor under applicable federal and state
laws relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 3).

(c)    Each Subsidiary Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing this Subsidiary Guaranty or affecting the
rights and remedies of any Noteholder hereunder.





-2-

--------------------------------------------------------------------------------

 

 

(d)    This Subsidiary Guaranty shall remain in full force and effect until all
the Obligations and the obligations of each Subsidiary Guarantor under this
Subsidiary Guaranty shall have been satisfied by payment in full. 

(e)    No payment made by the Company, any of the Subsidiary Guarantors, any
other Subsidiary Guarantor or any other Person or received or collected by any
Noteholder from the Company, any of the Subsidiary Guarantors, any other
Subsidiary Guarantor or any other Person by virtue of any action or proceeding
or any set-off or appropriation or application at any time or from time to time
in reduction of or in payment of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Subsidiary Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Subsidiary Guarantor in respect of the Obligations or any payment
received or collected from such Subsidiary Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
such Subsidiary Guarantor hereunder until the Obligations are paid in full.

Section 3.    Right of  Contribution. 

Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment.  Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of Section
4.  The provisions of this Section 3 shall in no respect limit the obligations
and liabilities of any Subsidiary Guarantor to the Noteholders, and each
Subsidiary Guarantor shall remain liable to the Noteholders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

Section 4.    No  Subrogation. 

Notwithstanding any payment made by any Subsidiary Guarantor hereunder or any
set-off or application of funds of any Subsidiary Guarantor by any Noteholder,
no Subsidiary Guarantor shall be entitled to be subrogated to any of the rights
of any Noteholder against the Company or any other Subsidiary Guarantor or any
collateral security or guarantee or right of offset held by any Noteholder for
the payment of the Obligations, nor shall any Subsidiary Guarantor seek or be
entitled to seek any contribution or reimbursement from the Company or any other
Subsidiary Guarantor in respect of payments made by such Subsidiary Guarantor
hereunder, until all amounts owing to the Noteholders by the Company on account
of the Obligations are paid in full.  If any amount shall be paid to any
Subsidiary Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been paid in full, such amount shall be held
by such Subsidiary Guarantor in trust for the Noteholders, segregated from other
funds of such Subsidiary Guarantor, and shall, forthwith upon receipt by such
Subsidiary Guarantor, be turned over to the Noteholders in the exact form
received by such Subsidiary Guarantor (duly indorsed by such Subsidiary
Guarantor to the Noteholders, if required), to be applied against the
Obligations, whether matured or unmatured, in pro rata amounts respective to the
aggregate principal.





-3-

--------------------------------------------------------------------------------

 

 

Section 5.    Amendments, Etc. with  Respect to the  Obligations. 

Each Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Obligations made by any Noteholder may be rescinded by such
Noteholder and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Noteholder, and
the Note Purchase Agreement and the other Note Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Required Noteholders or
all Noteholders, as the case may be, may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by any
Noteholder for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.  No Noteholder shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Subsidiary Guaranty or any property subject thereto.

Section 6.    Subsidiary  Guaranty  Absolute and  Unconditional. 

Each Subsidiary Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by any Noteholder upon this Subsidiary Guaranty or acceptance of this
Subsidiary Guaranty; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Subsidiary Guaranty; and all dealings
between the Company and any of the Subsidiary Guarantors, on the one hand, and
the Noteholders, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Subsidiary Guaranty.  Each
Subsidiary Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Company or any of the
Subsidiary Guarantors with respect to the Obligations.  Each Subsidiary
Guarantor understands and agrees that this Subsidiary Guaranty shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Note Purchase
Agreement or any other Note Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Noteholder, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Company or any other Person against any Noteholder, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or such Subsidiary Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Company for the Obligations,
or of such Subsidiary Guarantor under this Subsidiary Guaranty, in bankruptcy or
in any other instance.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Subsidiary Guarantor,  or any
Noteholder may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Company,
any other Subsidiary Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by any Noteholder to make any such demand, to pursue
such other rights or remedies



-4-

--------------------------------------------------------------------------------

 

 

or to collect any payments from the Company, any other Subsidiary Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Company, any other
Subsidiary Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Subsidiary Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Noteholder against any Subsidiary Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

Section 7.    Reinstatement.  

This Subsidiary Guaranty shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by any
Noteholder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Company or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

Section 8.    Payments. 

Each Subsidiary Guarantor hereby guarantees that payments hereunder will be paid
to the Noteholders without set-off or counterclaim in Dollars as directed by the
Purchaser Schedule.

Section 9.    Representations and  Warranties. 

Each Subsidiary Guarantor hereby represents and warrants that:

(a)    it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has the power and authority and
the legal right to own and operate its property, to lease the property it
operates and to conduct the business in which it is currently engaged;

(b)    it has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Subsidiary Guaranty, and has
taken all necessary action to authorize its execution, delivery and performance
of this Subsidiary Guaranty;

(c)    this Subsidiary Guaranty constitutes a legal, valid and binding
obligation of such Subsidiary Guarantor enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting the
enforcement of creditors’ rights generally, general equitable principles
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealing;





-5-

--------------------------------------------------------------------------------

 

 

(d)    the execution, delivery and performance of this Subsidiary Guaranty will
not violate any Requirement of Law or Contractual Obligation of such Subsidiary
Guarantor and will not result in or require the creation or imposition of any
Lien on any of the properties or revenues of such Subsidiary Guarantor pursuant
to any Requirement of Law or Contractual Obligation of the Subsidiary Guarantor;

(e)    no consent or authorization of, filing with, notice to or other act by or
in respect of, any arbitrator or Governmental Authority and no consent of any
other Person (including, without limitation, any stockholder or creditor of such
Subsidiary Guarantor)  is required in connection with the execution, delivery,
performance, validity or enforceability of this Subsidiary Guaranty; and

(f)    no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of such Subsidiary
Guarantor, threatened by or against such Subsidiary Guarantor or against any of
its properties or revenues (1) with respect to this Subsidiary Guaranty or any
of the transactions contemplated hereby, or (2) which could reasonably be
expected to have a Material Adverse Effect.

Each Subsidiary Guarantor agrees that the foregoing representations and
warranties shall be deemed to have been made by such Subsidiary Guarantor on the
date of each borrowing by the Company under the Note Purchase Agreement on and
as of such date of borrowing as though made hereunder on and as of such date.

Section 10.    Notices. 

All notices, requests and demands to or upon any Noteholder or any Subsidiary
Guarantor hereunder shall be effected in the manner provided for in Section 18
of the Note Purchase Agreement;  provided that any such notice, request or
demand to or upon any Subsidiary Guarantor shall be addressed to such Subsidiary
Guarantor at its notice address set forth under its signature below.

Section 11.    Counterparts. 

This Subsidiary Guaranty may be executed by one or more of the Subsidiary
Guarantors on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. 

Section 12.    Severability. 

Any provision of this Subsidiary Guaranty which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.





-6-

--------------------------------------------------------------------------------

 

 

Section 13.    Integration. 

This Subsidiary Guaranty represents the agreement of each Subsidiary Guarantor
with respect to the subject matter hereof and there are no promises or
representations by any Noteholder relative to the subject matter hereof not
reflected herein.

Section 14.    Amendments in  Writing; No  Waiver; Cumulative  Remedies. 

(a)    None of the terms or provisions of this Subsidiary Guaranty may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 17 of the Note Purchase Agreement.

(b)    No Noteholder shall by any act (except by a written instrument pursuant
to Section 14(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions
hereof.  No failure to exercise, nor any delay in exercising, on the part of any
Noteholder, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Noteholder of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which such Noteholder would otherwise have on any future
occasion.

(c)    The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

Section 15.    Section  Headings. 

The section headings used in this Subsidiary Guaranty are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

Section 16.    Successors and  Assigns. 

This Subsidiary Guaranty shall be binding upon the successors and assigns of
each Subsidiary Guarantor and shall inure to the benefit of the Noteholders and
their successors and assigns.

Section 17.    Governing  Law. 

This Subsidiary Guaranty shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York, excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.





-7-

--------------------------------------------------------------------------------

 

 

Section 18.    Submission to  Jurisdiction; Waivers. 

Each Subsidiary Guarantor hereby irrevocably and unconditionally:

(i)     submits to the non‑exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Subsidiary
Guaranty or any other Note Document;

(ii)    waives and agrees not to assert, to the fullest extent permitted by
applicable law, by way of motion, as a defense or otherwise, any claim that it
is not subject to the jurisdiction of any such court, any objection that it may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum;

(iii)   agrees, to the fullest extent permitted by applicable law, that a final
judgment in any suit, action or proceeding of the nature referred to in
Section 18(i) hereof brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment;

(iv)    consents to process being served by or on behalf of any holder of Notes
in any suit, action or proceeding of the nature referred to in Section 18(i)
hereof by mailing a copy thereof by registered, certified, priority or express
mail (or any substantially similar form of mail), postage prepaid, return
receipt or delivery confirmation requested, to it at its address specified in
Section 18 of the Note Purchase Agreement or at such other address of which such
holder shall then have been notified pursuant to said Section;

(v)     agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service;

(vi)    agrees that nothing in this Section 18 shall affect the right of any
Noteholder to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction;
and

(vii)   waives trial by jury in any action brought on or with respect to this
Agreement, the Notes or any other document executed in connection herewith or
therewith. 





-8-

--------------------------------------------------------------------------------

 

 

Section 19.    Acknowledgements.    

Each Subsidiary Guarantor hereby acknowledges that:

(i)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Note Documents to which it is a party;

(ii)    no Noteholder has any fiduciary relationship with or duty to any
Subsidiary Guarantor arising out of or in connection with this Agreement or any
of the other Note Documents, and the relationship between the Subsidiary
Guarantors, on the one hand, and the Noteholders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(iii)   no joint venture is created hereby or by the other Note Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Noteholders or among the Subsidiary Guarantors and the Noteholders.

Section 20.    Additional Subsidiary  Guarantors. 

Each Subsidiary of the Company that is required to become a party to this
Agreement pursuant to Section 9.6 of the Note Purchase Agreement shall become a
Subsidiary Guarantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of a Subsidiary Guarantor Supplement in the form of
Annex A hereto.

﻿





-9-

--------------------------------------------------------------------------------

 

 



In  Witness  Whereof, each of the undersigned has caused this Subsidiary
Guaranty to be duly executed and delivered by its duly authorized officer as of
the day and year first above written.

[signatures follow]

﻿

﻿

﻿

 

-10-

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

﻿

Deco  Tool,  an MSC Company, LLC

﻿

 

 

 

﻿

 

 

 

﻿

By: 

 

 

﻿

 

Name: 

 

﻿

 

Title: 

 

﻿

 

 

 

﻿

 

 

 

﻿

Address for Notices:

﻿

75 Maxess Road

﻿

Melville, New York 11747

﻿

Attention: General Counsel

﻿

Telephone:  [omitted]

﻿

Telecopy:  [omitted]

﻿

﻿





[Signature Page to Subsidiary Guaranty]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

﻿

Sid  Tool Co., Inc.

﻿

 

 

 

﻿

 

 

 

﻿

By: 

 

 

﻿

 

Name: 

 

﻿

 

Title: 

 

﻿

 

 

 

﻿

 

 

 

﻿

Address for Notices:

﻿

75 Maxess Road

﻿

Melville, New York 11747

﻿

Attention: General Counsel

﻿

Telephone:  [omitted]

﻿

Telecopy:  [omitted]

﻿

﻿

﻿





[Signature  Page to  Subsidiary  Guaranty]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

﻿

J&L America, Inc.

﻿

 

 

 

﻿

 

 

 

﻿

By: 

 

 

﻿

 

Name: 

 

﻿

 

Title: 

 

﻿

 

 

 

﻿

 

 

 

﻿

Address for Notices:

﻿

75 Maxess Road

﻿

Melville, New York 11747

﻿

Attention: General Counsel

﻿

Telephone:  [omitted]

﻿

Telecopy:  [omitted]

﻿

﻿





[Signature  Page to  Subsidiary  Guaranty]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

﻿

MSC Contract  Management, Inc.

﻿

 

 

 

﻿

 

 

 

﻿

By: 

 

 

﻿

 

Name: 

 

﻿

 

Title: 

 

﻿

 

 

 

﻿

 

 

 

﻿

Address for Notices:

﻿

75 Maxess Road

﻿

Melville, New York 11747

﻿

Attention: General Counsel

﻿

Telephone:  [omitted]

﻿

Telecopy:  [omitted]

﻿

﻿

﻿

 

[Signature  Page to  Subsidiary  Guaranty]

--------------------------------------------------------------------------------

 

 

Annex A

Form of  Subsidiary  Guarantor  Supplement

﻿

﻿

_____________, 201_

[Noteholders]

Re:       Subsidiary Guaranty, dated as of [____________] (as amended,

supplemented or otherwise modified from time to time,

the “Subsidiary Guaranty”), made by certain subsidiaries of MSC Industrial

Direct Co., Inc. in favor of the hereinafter defined Noteholders

﻿

Ladies and Gentlemen:

Reference is made to the Subsidiary Guaranty.  Terms defined in the Subsidiary
Guaranty shall be used herein as therein defined.    

The undersigned, ___________________________, a ________________
[corporation/limited liability company/partnership] and a Subsidiary of the
Company, in consideration of the purchase of $[AA,000,000] aggregate principal
amount of the Company’s Senior Notes, Series A, due [Series A Maturity] [and
_______________] (the “Notes”; holders of such Notes to be referred to as the
“Noteholders”)  by the Noteholders from the Company pursuant to the Note
Purchase Agreement, which proceeds of such Notes benefit the undersigned by
making funds available to the undersigned and by enhancing the financial
strength of the consolidated group of which the undersigned is a member, hereby
agrees to become an additional Subsidiary Guarantor for the purposes of the
Subsidiary Guaranty and to perform all the obligations of a Subsidiary Guarantor
under, and to be bound in all respects by the terms of, the Subsidiary Guaranty
as if the undersigned were a signatory party thereto, effective from the date
hereof.

The undersigned hereby certifies that (a) this Subsidiary Guarantor Supplement
has been duly authorized, executed and delivered by the undersigned and
constitute its legal, valid and binding obligation enforceable against the
undersigned in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting the enforcement of creditors’ rights generally,
general equitable principles (whether considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing and (b) the
representations and warranties contained in Section 9 of the Subsidiary Guaranty
insofar as they relate to the undersigned are true and correct on and as of the
date hereof, with the same effect as if made on and as of such date (except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they are true and correct as of such earlier date).





 

--------------------------------------------------------------------------------

 

 

The undersigned hereby certifies that attached hereto as Annex I is a copy of
the resolutions of the Board of Directors of the undersigned, authorizing the
undersigned to become a Subsidiary Guarantor under the Subsidiary Guaranty and
to perform its obligations thereunder and to execute, deliver and perform this
Subsidiary Guarantor Supplement.

The undersigned confirms that it has received a copy of the Subsidiary Guaranty
including all amendments thereto, if any.

The address to which all notices to the undersigned under the Subsidiary
Guaranty should be directed is:

[____________________]

This Subsidiary Guarantor Supplement shall be effective on and as of the date
first written above.  This Subsidiary Guarantor supplement shall be governed by,
and construed and interpreted in accordance with, the law of the State of New
York.

﻿

﻿

 

 

﻿

Very truly yours,

﻿

 

 

﻿

[Name of  Subsidiary  Company]

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Title:

 

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Annex  I

Resolutions

﻿

   



 

--------------------------------------------------------------------------------